Exhibit 10.63


Confidential treatment of certain confidential information contained in this
document, marked in by bold and brackets, is being sought pursuant to Rule 24b-2
of the Securities Exchange Act of 1934, as amended.















ASSET PURCHASE AGREEMENT

BY AND BETWEEN

ACCURATUS LAB SERVICES, INC. (“Buyer”)
AND

ARRAY BIOPHARMA INC. (“Seller”)


___________________
June 1, 2015
___________________



AM 45623699.19

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
Page


ARTICLE 1
SALE AND PURCHASE OF ASSETS
 
1


1.1
 
Purchased Assets
 
1


1.2
 
Assets Excluded from Sales
 
2


1.3
 
Liabilities
 
3


1.4
 
Consideration
 
5


1.5
 
Payment of the Cash Consideration
 
5


1.6
 
Earn Out Payments
 
5


1.7
 
Transfer of Purchased Assets and Assumption of Assumed Liabilities
 
8


1.8
 
Delivery of Records and Contracts
 
8


1.9
 
Closing
 
8


1.10
 
Allocation of Consideration
 
9


1.11
 
Transfer Taxes
 
10


1.12
 
Withholding
 
10


ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF SELLER
 
10


2.1
 
Organization and Qualification
 
10


2.2
 
Authority to Execute and Perform Agreements
 
11


2.3
 
Noncontravention
 
11


2.4
 
Financial Statements; Absence of Certain Changes
 
11


2.5
 
Undisclosed Liabilities; Indebtedness
 
13


2.6
 
Compliance with Laws
 
13


2.7
 
Tax Matters
 
13


2.8
 
Litigation
 
15


2.9
 
Properties; Title of Assets
 
15


2.10
 
Accounts Receivable
 
16


2.11
 
Intellectual Property
 
17


2.12
 
Contracts and Other Agreements
 
18


2.13
 
Insurance
 
19


2.14
 
Employee Relations
 
20


2.15
 
Employee Plans
 
20


2.16
 
Environmental Matters
 
21


2.17
 
Permits
 
22


2.18
 
Commercial Relationships
 
22


2.19
 
Relationships With Affiliates
 
22


2.20
 
Solvency
 
23


2.21
 
No Debarment
 
23


2.22
 
FDA Matters
 
23


2.23
 
Warranties
 
24


2.24
 
Powers of Attorney
 
24


2.25
 
Broker's Fee
 
24




i
AM 45623699.19

--------------------------------------------------------------------------------






TABLE OF CONTENTS
(continued)
 
 
 
 
Page


2.26


 
Disclaimer
 
24


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF BUYER
 
25


3.1


 
Organization and Qualification
 
25


3.2


 
Authority to Execute and Perform Agreements
 
25


3.3


 
Noncontravention
 
25


3.4


 
Broker's Fee
 
26


3.5


 
Financial Statements
 
26


ARTICLE 4
COVENANTS AND AGREEMENTS
 
26


4.1


 
Conduct of Business
 
26


4.2


 
Negative Covenants Pending Closing
 
27


4.3


 
Corporate Examinations and Investigations
 
27


4.4


 
Further Assurances
 
28


4.5


 
Assignment of Contracts
 
28


4.6


 
Continued Effectiveness of Representations and Warranties
 
29


4.7


 
Governmental and Third-Party Notices and Consents
 
29


4.8


 
Notification of Certain Matters
 
29


4.9


 
Collection of Accounts Receivable
 
30


4.10


 
Filing of Returns and Payment of Taxes
 
30


4.11


 
Employment of Seller Employees and Benefit Plan Matters
 
30


4.12


 
Exclusivity
 
32


4.13


 
Public Announcements
 
33


4.14


 
Covenants Pertaining to the Continuation of the Business
 
33


4.15


 
Fees and Expenses
 
33


ARTICLE 5
CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER TO CLOSE
 
34


5.1


 
Representations, Warranties and Covenants
 
34


5.2


 
Consents; Permits
 
34


5.3


 
Corporate Certificates
 
34


5.4


 
Secretary's Certificate
 
34


5.5


 
Instruments of Transfer
 
35


5.6


 
Delivery of Purchased Assets
 
35


5.7


 
Key Employees
 
35


5.8


 
Other Employees
 
35


5.9


 
Transition Services Agreement
 
35


5.10


 
Master Services Agreement
 
35


5.11


 
Facility Lease
 
35


5.12


 
FIRPTA Certificate
 
35


5.13


 
Litigation
 
35


5.14


 
No Material Adverse Effect
 
35




ii


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------






TABLE OF CONTENTS
(continued)
 
 
 
 
Page


5.15
 
Updated Schedules
 
36


5.16
 
Other Matters
 
36


ARTICLE 6
CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLER TO CLOSE
 
36


6.1
 
Representations, Warranties and Covenants
 
36


6.2
 
Instruments of Transfer
 
36


6.3
 
Transition Services Agreement
 
36


6.4
 
Master Services Agreement
 
36


6.5
 
Facility Release
 
36


6.6
 
Updated Schedules
 
36


6.7
 
Secretary's Certificate
 
37


ARTICLE 7
TERMINATION
 
37


7.1
 
Termination
 
37


7.2
 
Effect of Termination
 
37


ARTICLE 8
INDEMNIFICATION
 
38


8.1
 
Reliance; Survival
 
38


8.2
 
Indemnification
 
38


8.3
 
Satisfaction of Indemnification Claims
 
39


8.4
 
Limitation on Indemnification
 
40


8.5
 
Assertion of Claims
 
41


8.6
 
Tax Treatment
 
43


8.7
 
[*] Parties
 
43


8.8
 
Exclusivity
 
43


8.9
 
Acknowledgment by the Buyer
 
43


ARTICLE 9
NON-COMPETITION AND NON-SOLICITATION COVENANTS
 
44


9.1
 
Non-Competition and Non-Solicitation
 
44


9.2
 
Confidentiality
 
45


9.3
 
Reasonable Restraint
 
46


9.4
 
Severability; Reformation
 
46


9.5
 
Independent Covenant
 
46


9.6
 
Materiality
 
46


ARTICLE 10
DEFINITIONS
 
46


ARTICLE 11
MISCELLANEOUS
 
54


11.1
 
Notices
 
54


11.2
 
Entire Agreement
 
55


11.3
 
Amendment; Waiver
 
55




iii


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------






TABLE OF CONTENTS
(continued)
 
 
 
 
Page


11.4
 
Governing Law
 
56


11.5
 
Binding Effect; No Assignment; No Third-Party Beneficiaries
 
56


11.6
 
Article, Section Headings, Construction
 
56


11.7
 
Counterparts
 
56


11.8
 
Severability
 
56


11.9
 
Submission to Jurisdiction; Waiver
 
56


11.10
 
Waiver Of Jury Trial
 
57


11.11
 
Enforcement
 
57


11.12
 
Bulk Sales
 
57


11.13
 
Rules of Construction
 
57








iv


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




INDEX OF SCHEDULES
Schedule 1.1(a)
 
Accounts Receivable
Schedule 1.1(b)
 
Prepaid Expenses
Schedule 1.1(c)
 
Tangible Assets
Schedule 1.1(d)
 
Inventory
Schedule 1.1(f)
 
[*]
Schedule 1.1(h)
 
Acquired Agreements
Schedule 1.1(j)
 
Permits
Schedule 1.3
 
Assumed Liabilities
Schedule 4.11(a)
 
Designated Employees
Schedule 4.11(a)
 
Obligations to Continuing Employees
Schedule 5.2
 
Consents; Permits
Schedule 5.7
 
Key Employees


    
    
    
    
    
    
    
    
    
    







v


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of June 1, 2015, is
entered into by and between Accuratus Lab Services, Inc., a Delaware corporation
(“Buyer”), and Array BioPharma Inc., a Delaware corporation (“Seller”). Buyer
and Seller are sometimes collectively referred to herein as the “Parties”. Any
capitalized terms not otherwise defined in a particular section shall have the
meanings set forth in Article 10.
WHEREAS, Seller is engaged, among other things, in the Business (as hereinafter
defined);
WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase certain
specified assets of Seller relating to the Business, in exchange for cash and
the assumption by Buyer of certain specified liabilities relating to the
Business, upon the terms and conditions of this Agreement; and
NOW THEREFORE, in consideration of the mutual representations, warranties and
covenants set forth below, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:
ARTICLE 1
SALE AND PURCHASE OF ASSETS
1.1    Purchased Assets. Subject to the provisions of this Agreement and
specifically Section 1.2 below, at the Closing (effective as of 12:01 a.m. on
the Closing Date), Seller shall sell, convey, assign, transfer and deliver to
Buyer, and Buyer shall purchase and acquire from Seller, free and clear of any
Liens other than Permitted Liens, all of Seller’s right, title and interest in
and to the following assets of Seller, other than the Excluded Assets
(collectively, the “Purchased Assets”):
(a)    the accounts receivable of the Business set forth on Schedule 1.1(a)
(“Accounts Receivable”), together with any unpaid financing charges accrued
thereon and the benefit of the security relating to such Accounts Receivable and
listed on Schedule 1.1(a);
(b)    the prepaid expenses, security deposits and refunds relating to the
Business and listed on Schedule 1.1(b);
(c)    the furniture, fixed assets, fixtures, instruments, tenant improvements,
equipment, computers, telephones, facsimile machines, machinery, motor vehicles
and other tangible personal property used by Seller in the conduct of the
Business and listed on Schedule 1.1(c);
(d)    Seller’s inventory of raw materials, work in process, active
pharmaceutical ingredient and finished drug products related to the Business and
listed on Schedule 1.1(d);



[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




(e)    all Seller Intellectual Property;
(f)    all goodwill relating to the Business as a going concern and all
telephone and facsimile numbers used in the Business and listed on
Schedule 1.1(f);
(g)    copies of all data, files, books and records (including employment,
billing and financial and accounting records), business plans, strategies,
marketing and other documents and information maintained by Seller and relating
to the Business (whether in print, electronic or other media and including,
without limitation, all customer and supplier and prospective customer and
supplier lists and files, and referral sources), and the computer software and
databases;
(h)    all of the rights of Seller under the contracts, commitments, leases,
licenses and agreements listed on Schedule 1.1(h) (collectively, the “Acquired
Agreements”);
(i)    all Actions of any kind (including, but not limited to, rights to
insurance proceeds and rights under and pursuant to all warranties,
representations and guarantees made by customers of Seller or suppliers of
products, services, materials or equipment to Seller) pertaining to or arising
out of the Purchased Assets, subject to Section 1.2(i) below;
(j)    to the extent transferable, the Permits listed on Schedule 1.1(j);
(k)    copies of all personnel records relating to the Continuing Employees that
Seller is required by law to retain in its possession; and
(l)    copies of the books and records set forth in Section 1.2(c) relating to
the Business.
1.2    Assets Excluded from Sale. Notwithstanding the foregoing, the Purchased
Assets shall not include any assets other than the Purchased Assets described in
Section 1.1 and the Schedules thereto, and shall not include the following
assets, rights and properties of Seller (collectively, the “Excluded Assets”),
all of which shall be retained by Seller:
(a)    all of Seller’s cash and cash equivalents;
(b)    all of Seller’s accounts receivable not set forth on Schedule 1.1(a);
(c)    all of Seller’s minute books and similar organizational records and, to
the extent that Seller is prohibited from transferring to Buyer, or is required
to maintain, such records pursuant to applicable Laws and Regulations, records
related to employees and employee benefit plans (other than the personnel files
of the Continuing Employees);
(d)    all of Seller’s Tax Returns (and any notes, work papers, files, or
documents relating thereto) and all rights to refunds of Taxes paid prior to the
Closing Date;
(e)    all trademarks, service marks, trade dress, logos or trade name of
Seller;

2


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




(f)    all of Seller’s insurance policies and all rights to claims and proceeds
thereunder, except to the extent pertaining to or arising out of the Purchased
Assets;
(g)    all Employee Plans and any trusts or other assets attributable thereto;
(h)    all of Seller’s rights under this Agreement and the consideration to be
paid to Seller hereunder;
(i)    Any rights of Seller under the applicable insurance policy of Seller in
relation to the repair of that certain electrical panel malfunction which was
repaired on or about March 9, 2015; and
(j)    The assets set forth on Schedule 1.2(j) and any attachments thereto.
1.3    Liabilities.
(a)    Assumed Liabilities. At the Closing, Buyer shall assume and agree to pay,
perform or discharge, or cause to be paid, performed or discharged, when due,
only the following Liabilities, but excluding the Excluded Liabilities, of
Seller relating to the Purchased Assets and the Business (collectively, the
“Assumed Liabilities”):
(i)    all payment and performance obligations under Acquired Agreements, the
benefits of which are assigned to Buyer pursuant to this Agreement, provided
that in the case of payment obligations, such Liabilities will be assumed to the
extent, and only to the extent, such obligations are either set forth on
Schedule 1.3 or accrue on or after the Closing Date;
(ii)    all accounts payable of the Business set forth on Schedule 1.3;
(iii)    all accrued liabilities of the Business set forth on Schedule 1.3; and
(iv)    any obligations to Continuing Employees to the extent set forth in
Section 4.11(d).
The assumption of the Assumed Liabilities by Buyer hereunder shall not enlarge
any rights of third parties under contracts or arrangements with Buyer or
Seller. Nothing herein shall prevent Buyer from contesting in good faith any of
the Assumed Liabilities.
(b)    Excluded Liabilities. Seller shall be responsible for any and all of its
Liabilities not included within the Assumed Liabilities, and Buyer shall not
assume or be liable for any Liabilities of Seller other than the Assumed
Liabilities (collectively, the “Excluded Liabilities”), including, without
limitation:
(i)    any Liability related to the ownership or operation by Seller of the
Purchased Assets or the Business, other than the Assumed Liabilities;

3


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




(ii)    any Liability of Seller incurred in connection with this Agreement and
the transactions provided for herein, including without limitation, brokerage,
accounting and counsel fees, transfer and other Taxes, and any Liability in
connection with the performance by Seller of its obligations hereunder, but
subject to Section 1.11;
(iii)    Except as contemplated by Section 1.11, any liability or obligation for
any Taxes, including, without limitation, (A) any Tax of Seller with respect to
any taxable period (or portion thereof), whether before or after the Closing
Date, (B) any Tax resulting from or attributable to the consummation of the
transactions contemplated by this Agreement (including any Transfer Tax, but
subject to Section 1.11), (C) any Taxes relating to the ownership or operation
of the Purchased Assets or the Business for any taxable period (or portion
thereof) ending on or before the Closing Date, or (D) any Taxes of any Person
other than Seller under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local, or foreign Law or Regulation), as a transferee or
successor, by contract or otherwise;
(iv)    any Liability of Seller to third parties for goods or services provided
by Seller or arising out of any breach by Seller of any representation, warranty
or covenant of Seller under any contract, lease, Permit, license, easement or
other agreement, including any of the Acquired Agreements;
(v)    any Liability of Seller arising out of or relating to any contract,
lease, license or agreement that is not an Acquired Agreement;
(vi)    any Liability under any Employee Plan or any Liability relating to
wages, salary, payroll, accrued vacation, accrued sick leave, workers’
compensation, unemployment benefits, pension benefits, health care plans or
benefits or any other plans or benefits of any kind for Seller’s current and/or
former employees, except to the extent set forth in Section 4.11(d);
(vii)    any Liability arising out of or relating to (A) any grievance or
complaint of any current or former employee, officer, director or consultant of
Seller arising out of or in connection with any acts or omissions of Seller
(whether before or after the Closing Date) or the operation of the Business
prior to the Closing Date; (B) any loan, employment, severance, retention,
change of control or termination agreement with any employee, officer, director
or consultant of Seller; or (C) any management fee payable with respect to
Seller;
(viii)    any Litigation against Seller or Buyer by any Person relating to the
Business or otherwise relating to the Purchased Assets prior to the Closing
Date, whether or not such Litigation is known, unknown, pending, threatened or
asserted before, on or after the Closing Date; and
(ix)    any Liability arising out of or relating to any violation of Laws and
Regulations by Seller, including but not limited to antitrust, civil rights,
health, safety, employment and employment practices, immigration,
discrimination, information privacy, consumer protection, false claims and
Environmental Laws.

4


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




1.4    Consideration. In consideration of the sale of the Purchased Assets by
Seller to Buyer, and subject to the satisfaction or waiver by the appropriate
Party of all conditions set forth herein, at the Closing, Buyer shall:
(a)    assume the Assumed Liabilities;
(b)    pay to Seller the sum of $3,750,000 (the “Cash Consideration”); and
(c)    grant to Seller the right to receive the Earn Out Payments pursuant to
Section 1.6 (collectively with the Cash Consideration, the “Consideration”).
1.5    Payment of the Cash Consideration. At the Closing, Buyer shall pay to
Seller the Cash Consideration by wire transfer of immediately available funds to
an account or accounts designated in writing by Seller.
1.6    Earn Out Payments.
(a)    [*] Earn Out Payment.
(i)    For purposes of this Section 1.6, (x) the term “Measurement Date” shall
be the first day of the calendar month commencing after the Closing Date and (y)
the term “[*]” shall mean the period commencing on the Measurement Date and
ending on the [*] of the Measurement Date. Not later than thirty (30) days after
the one [* ]of the Measurement Date, Buyer shall provide Seller with a written
report setting forth in reasonable detail the calculation of the [*] Earn Out
Payment contemplated by Section 1.6(a)(ii) below and, upon request, will also
provide reasonable documentation and support for such calculation.
(ii)    The “[*] Earn Out Payment” shall be an amount equal to [*] of the amount
by which cash received by Buyer and its subsidiaries (if any) from operations or
sales of the Business conducted at the Facility or utilizing the Purchased
Assets or employees of the Business located at the Facility (for the avoidance
of doubt, excluding any cash received by Buyer and its subsidiaries (if any)
from operations or sales to the extent attributable to other businesses (A) held
by Buyer prior to the Closing Date or (B) acquired by Buyer after the Closing
Date and segregated from the Business and the Purchased Assets (such items in
(A) and (B) to be referred to as “Excluded Earn Out Businesses”)) during the [*]
(including, without limitation, prepaid revenues or deposits) (collectively,
“Earn Out Receipts”) exceeds [*]; provided, however, that the maximum [*] Earn
Out Payment shall be [*]. To the extent cash is received by Buyer and its
subsidiaries (if any) from both (x) the use of the Purchased Assets or employees
of the Business located at the Facility and (y) Excluded Earn Out Businesses,
the amount attributed to the Purchased Assets and employees of the Business
located at the Facility, as compared to the amount attributed to the Excluded
Earn Out Businesses, shall be based upon the applicable purchase agreement or
other documentation for the underlying services performed (subject to Section
1.6(e)(i) of this Agreement), and if not determinable from such documentation,
then based upon amounts that would reasonably be charged to customers in an
arms-length negotiation.

5


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




(iii)    Not later than the [*] day after the [*] [* ]of the Measurement Date,
Buyer shall pay Seller an amount in cash equal to the [*] Earn Out Payment
calculated by Buyer, if any, by wire transfer of immediately available funds to
an account or accounts designated in writing by Seller.
(b)    [*] Earn Out Payment.
(i)    For purposes of this Section 1.6, the term “[*]” shall mean the period
beginning on the [*] of the Measurement Date and ending on the date immediately
prior to the [*] of the Measurement Date. Each of the [*] and the [*] shall be
referred to herein as a “Measurement Period”. Not later than [*] after the
expiration of the [*], Buyer shall provide Seller with a written report setting
forth in reasonable detail Buyer’s calculation of the [*] Earn Out Payment
contemplated by Section 1.6(b)(ii) below and, upon request, will also provide
reasonable documentation and support for such calculation.
(ii)    The “[*] Out Payment” together with the [*] Earn Out Payment shall be
referred to herein as the “Earn Out Payments”. The [*] Earn Out Payment shall be
an amount equal to [*] of the amount by which Earn Out Receipts during the [*]
exceed [*]; provided, however, that, the maximum [*] Earn Out Payment shall be
[*].
(iii)    Not later than the [*] after the [*] of the Measurement Date, Buyer
shall pay Seller an amount in cash equal to the [*] Earn Out Payment calculated
by Buyer, if any, by wire transfer of immediately available funds to an account
or accounts designated in writing by Seller.
(c)    Carryback; Carryforward. If Earn Out Receipts during the [*] exceed [*],
such excess Earn Out Receipts shall be carried forward and treated as Earn Out
Receipts received by Buyer during the [*]; provided, however, that the maximum
[*] Earn Out Payment shall be [*]. If Earn Out Receipts during the [*]are less
than [*], but Earn Out Receipts received during the [*] exceed [*], such excess
Earn Out Receipts received during the [*]shall be carried back and treated as
Earn Out Receipts received by Buyer during the [*], provided, however, that the
maximum [*] Earn Out Payment shall be [*]. In such case, the [*] Earn Out
Payment shall be recalculated and any resulting increase to the [*] Earn Out
Payment shall be paid within [*] days of the expiration of the [*].
(d)    Audit Rights; Books and Records; Dispute Resolution.
(i)    Buyer shall maintain, and shall cause its subsidiaries (if any) to
maintain, complete and accurate books and records in such detail as is necessary
to accurately calculate any amounts payable to Seller in accordance with this
Section 1.6. Such books and records shall be maintained for a period of
thirty-six (36) months after the end of the applicable Measurement Period in
which they were generated, or for such longer period as may be required by
applicable law. Seller shall have the right once during each four (4) month
period after receiving each Earn Out Payment (for the avoidance of doubt, two
audits shall be permitted hereunder), upon reasonable notice and at Seller’s
expense, to audit and examine (or have an

6


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




external accounting firm audit and examine) the relevant books and records of
Buyer as may be reasonably necessary to determine and/or verify the amount of
the applicable Earn Out Payment due hereunder with respect to the applicable
Measurement Period and Buyer’s compliance with its obligations hereunder. Such
audit and examination shall be conducted and shall take place, and Buyer shall,
and shall cause its subsidiaries (if any) to, make such books and records
available, during normal business hours at the facility(ies) where such books
and records are maintained.
(ii)    If, at any time within the four (4) month period described in Section
1.6(d)(i) above, Seller disputes Buyer’s calculation of a given Earn Out
Payment, it shall deliver a written notice (“Calculation Dispute Notice”) to
Buyer with respect to such calculation. Seller shall set forth in detail in the
Calculation Dispute Notice the basis for its disagreement with such calculation.
If Seller and Buyer resolve such dispute and agree upon the calculation of the
applicable Earn Out Payment, they shall memorialize their agreement in writing
and such mutually agreed upon figure shall be final, conclusive and binding upon
the Parties.
(iii)    If Seller and Buyer cannot resolve the applicable dispute to their
mutual satisfaction within fifteen (15) days after Buyer’s receipt of a
Calculation Dispute Notice, Buyer and the Seller shall engage the Independent
Accountant to determine the appropriate Earn Out Payment for the applicable
Measurement Period. The Independent Accountant shall have sole authority to
determine any and all substantive and procedural matters pertaining to the
resolution of the dispute between Buyer and Seller arising under this Section
1.6. The fees and expenses of the Independent Accountant shall be paid one-half
by Buyer and one-half by Seller. Each of Buyer and Seller shall provide the
Independent Accountant such of their respective work papers as may be requested
by the Independent Accountant. The Independent Accountant shall be requested to
complete its engagement within fifteen (15) days of being retained by Buyer and
the Seller. The determination of the Independent Accountant shall be final,
binding and conclusive upon the Parties.
(iv)    To the extent that the Independent Accountant determines that additional
amounts are due to Seller, such amount shall be paid by Buyer within thirty (30)
days of such determination.
(e)    Refrain from Action; Change of Control.
(i)    Buyer shall refrain from taking any action, the primary purpose of which
is to reduce the amount of the Earn Out Receipts during the Measurement Periods.
Buyer shall not use the Purchased Assets or employees of the Business located at
the Facility as a “loss leader” to promote the Excluded Earn Out Businesses.
(ii)    Notwithstanding anything to the contrary stated herein, in the event of
a Change of Control prior to the end of the [*], the Earn Out Payments
applicable to Measurement Periods which have not expired as of the closing of
the Change of Control shall be accelerated and become due and payable to Seller
upon the date the Change of Control becomes effective. A “Change of Control”
shall mean the direct or indirect acquisition, by a third party

7


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




not affiliated with either Buyer or Seller, of either (i) not less than sixty
percent (60%) of the voting stock of Buyer, or (ii) all or substantially all of
the assets of Buyer, in a single transaction or series of related transactions,
if more than sixty percent (60%) of the combined voting power of the applicable
purchaser’s or continuing or surviving entity’s securities outstanding
immediately after such transaction or series of related transactions is owned by
Persons who were not stockholders of Buyer immediately prior to such transaction
or series of related transactions.
1.7    Transfer of Purchased Assets and Assumption of Assumed Liabilities. At
the Closing, Seller shall deliver or cause to be delivered to Buyer all
consents, certificates, documents, instruments and other items reasonably
requested by Buyer to give effect to the transactions contemplated hereby,
including those set forth in clauses (a) through (d) below. Such instruments of
transfer shall include, without limitation, the following: (a) a Bill of Sale
substantially in the form agreed upon between the Parties (the “Bill of Sale”);
(b) an Assignment and Assumption Agreement substantially in the form agreed upon
between the Parties (the “Assumption Agreement”); and (c) assignments and
necessary approvals, consents and waivers duly executed by Seller, Buyer and all
necessary third parties with respect to all Acquired Agreements and all Permits,
to the extent such Permits are transferable. Such instruments of transfer (x)
shall be in the form and will contain the warranties, covenants and other
provisions (not inconsistent with the provisions hereof) which are usual and
customary for transferring the type of property involved under the laws of the
jurisdictions applicable to such transfers, (y) shall be in form and substance
satisfactory to Buyer and its counsel and (z) shall effectively vest in Buyer
good and marketable title to all the Purchased Assets free and clear of all
Liens, other than Permitted Liens.
1.8    Delivery of Records and Contracts. At the Closing, Seller shall deliver
or cause to be delivered to Buyer all written or oral (which shall be
memorialized in writing prior to delivery) leases, contracts, commitments and
rights evidencing the Purchased Assets and Assumed Liabilities, with such
assignments thereof and consents to assignments as are necessary to transfer
Seller’s full right, title and interest in the same to Buyer. Seller shall also
deliver to Buyer at the Closing correct and complete copies of all of Seller’s
records and books included within the Purchased Assets; and Seller shall take
all requisite steps to put Buyer in actual possession and operating control of
the Purchased Assets.
1.9    Closing. The closing of the sale and purchase of the Purchased Assets and
the transactions contemplated hereby (the “Closing”) shall take place within
five (5) Business Days after the date on which the last of the conditions to
closing contained in Articles 5 and 6 has been satisfied or waived by the
appropriate Party, or on such other date as Buyer and Seller agree in writing
(the date of such closing, the “Closing Date”) by the release of documents by
the Parties after delivery thereof by overnight or electronic transmission, at
such place mutually agreed by the Parties. The failure to consummate the
transactions contemplated by this Agreement on the date and time and at the
place as determined above will not result in the termination of this Agreement
and will not relieve any Party of any obligation under this Agreement. The
Closing will be deemed effective at 12:01 a.m. on the Closing Date.

8


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




1.10    Allocation of Consideration. Not later than ninety (90) days following
the Closing, Buyer shall prepare and deliver to Seller a statement of allocation
which shall provide for the allocation of the Consideration plus the Assumed
Liabilities, to the extent properly taken into account pursuant to the
provisions of Section 1060 of the Code, among the Purchased Assets and the
covenants contained in Article 9 (the “Allocation Schedule”).  Such Allocation
Schedule shall be prepared in accordance with the provisions of Code Section
1060 and the Treasury Regulations thereunder (the “Allocation Principles”). 
Within fifteen (15) days after the receipt of such Allocation Schedule, Seller
will propose to Buyer in writing any reasonable changes to such Allocation
Schedule together with reasonable documentation supporting such changes (and in
the event that no such changes are proposed in writing to Buyer within such time
period, Seller will be deemed to have agreed to, and accepted, the Allocation
Schedule as delivered).  Buyer and Seller will attempt in good faith to resolve
any differences with respect to the Allocation Schedule, in accordance with the
Allocation Principles, within fifteen (15) days after Buyer’s receipt of a
timely written notice of objection from Seller.  If Buyer and Seller are unable
to resolve such differences within such time period, then any remaining disputed
matters will be submitted to KPMG (the “Independent Accountant”) for resolution,
in accordance with the Allocation Principles.  The Independent Accountant shall
have sole authority to determine any and all substantive and procedural matters
pertaining to the resolution of the dispute between Buyer and Seller arising
under this Section 1.10.  Promptly, but not later than fifteen (15) days after
such matters are submitted to it for resolution hereunder, the Independent
Accountant will determine those matters in dispute and will render a written
report as to the disputed matters and the resulting allocation of such amounts,
which report shall be conclusive and binding upon Buyer and Seller.  The fees
and expenses of the Independent Accountant in respect of such report shall be
paid one-half by Buyer and one-half by Seller.  Buyer and Seller shall each file
or cause to be filed IRS Form 8594 for its taxable year that includes the
Closing Date in a manner consistent with the allocation set forth on the
Allocation Schedule as so finalized, and (except as set forth below relating to
a revised Allocation Schedule) shall not take any position on any Tax Return or
in the course of any Tax audit, review, or litigation inconsistent with the
allocation provided in the Allocation Schedule unless otherwise required by
applicable Law; provided, however, that (a) Buyer’s cost for the Purchased
Assets may differ from the total amount allocated hereunder to reflect the
inclusion in the total cost of items (for example, capitalized acquisition
costs) not included in the total amount so allocated and (b) the amount realized
by Seller may differ from the total amount allocated hereunder to reflect
transaction costs that reduce the amount realized for federal income Tax
purposes. In the event that any adjustment is required to be made to the
Allocation Schedule as a result of any Earn Out Payments or any other adjustment
to the Consideration pursuant to this Agreement, Buyer shall prepare or cause to
be prepared, and shall provide to Seller, a revised Allocation Schedule
reflecting such adjustment.  Such revised Allocation Schedule shall be subject
to review and resolution of timely raised disputes in the same manner as the
initial Allocation Schedule.  Each of Buyer and Seller shall file or cause to be
filed a revised IRS Form 8594 reflecting such adjustments as so finalized for
its taxable year that includes the event or events giving rise to such
adjustment, and (except as required by future revised Allocation Schedule) shall
not take any position on any Tax Return or in the course of any Tax audit,
review, or litigation inconsistent with the allocation provided in the revised
Allocation Schedule unless otherwise required by applicable Law.

9


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




1.11    Transfer Taxes. All transfer, excise, documentary, sales, use, stamp,
registration, and other similar Taxes and fees (including any penalties and
interest) incurred in connection with the consummation of the transactions
contemplated by this Agreement (the “Transfer Taxes”) shall be paid fifty
percent (50%) by Seller and fifty percent (50%) by Buyer when due, and the party
responsible for filing any such Transfer Tax Tax Returns will file the necessary
Tax Returns and other documentation with respect to such Transfer Taxes with the
reasonable cooperation of the other Party. In the event that one Party (“Paying
Party”) pays more than fifty percent (50%) of the amount of an applicable
Transfer Tax, then the Paying Party shall provide an invoice to the other Party
(“Non-Paying Party”) of the amount of Transfer Taxes paid and the amount that
the Non-Paying Party is obligated to pay to the Paying Party. The Non-Paying
Party shall reimburse the Paying Party for its share of the Transfer Taxes
within five (5) days of receiving such an invoice from the Paying Party.
1.12    Withholding. Buyer shall be entitled to deduct and withhold from any
amounts otherwise payable pursuant to this Agreement (or, as the case may be, be
promptly reimbursed therefor) such amounts as it reasonably determines, that it
is required to deduct and withhold with respect to the making of such payment
under the Code or any provision of state, local, provincial or foreign Tax law.
To the extent that amounts are so withheld, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the Person
entitled to receipt of the payment in respect of which such deduction and
withholding was made by Buyer. Any such withholding shall be paid by Buyer to
the appropriate authorities on a timely basis.
ARTICLE 2

REPRESENTATIONS AND WARRANTIES
OF SELLER
Seller represents and warrants to Buyer that, except as set forth in the
disclosure schedule delivered by Seller to Buyer (the “Seller Disclosure
Schedule”), the statements contained in this Article 2 are true and correct in
all respects on the date hereof. The Seller Disclosure Schedule shall be
arranged in sections and subsections corresponding to the numbered and lettered
sections and subsections contained in this Article 2. For purposes of this
Article 2, the phrases “to the knowledge of Seller”, “to Seller’s knowledge” or
any phrase of similar import shall be deemed to refer to the [*] knowledge of
[*], [*], [*], [*], [*] and [*] and, except where specifically limited to the
“actual knowledge” of Seller, any other knowledge which such individuals would
have possessed had they made reasonable inquiry with respect to the matter in
question. The representations and warranties set forth in this Article 2 shall
be additive to, and not mutually exclusive or in derogation of, one another.
2.1    Organization and Qualification. Seller is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware. Seller has the power and authority to own, lease and operate its
assets and to carry on its business as now being conducted. Seller is duly
qualified to transact business and is in good standing as a foreign

10


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




corporation in all jurisdictions in which such qualification or authorization is
required by law, except for jurisdictions in which the failure to be so
qualified or authorized could not reasonably be expected to have a material
adverse effect on Seller. Seller has previously delivered or made available to
Buyer complete and accurate copies of its articles of incorporation and bylaws
as presently in effect (collectively, its “Organizational Documents”).
2.2    Authority to Execute and Perform Agreements. Seller has the power and
authority to execute and deliver this Agreement, the Bill of Sale, the
Assumption Agreement, the Transition Services Agreement, the Master Services
Agreement and all other agreements, certificates and instruments to be delivered
by it hereunder (collectively, the “Transaction Documents”) and to perform fully
its obligations hereunder and thereunder. The execution and delivery of the
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action on the part
of Seller. This Agreement and the other Transaction Documents have been duly
executed and delivered by Seller, and constitute valid and binding obligations
of Seller, enforceable against it in accordance with their respective terms,
except to the extent that enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium and other similar
Laws and Regulations affecting the enforcement of creditors’ rights generally
and by general principles of equity.
2.3    Noncontravention. Neither the execution, delivery and performance by
Seller of this Agreement and the other Transaction Documents, nor the
consummation by Seller of the transactions contemplated hereby and thereby, will
(a) violate or constitute a breach of any provision of Seller’s Organizational
Documents, (b) except as set forth in Section 2.3 of the Seller Disclosure
Schedule, require on the part of Seller any notice to or filing with, or any
permit, authorization, consent or approval of, any Governmental Entity,
(c) except as set forth in Section 2.3 of the Seller Disclosure Schedule, result
in a breach of, constitute (with or without due notice or lapse of time or both)
a default under, result in the acceleration of obligations under, create in any
party the right to terminate, modify or cancel, or require any notice, consent
or waiver under, any Acquired Agreement, (d) result in the imposition of any
Liens (other than Permitted Liens) upon any of the Purchased Assets, or
(e) violate any Order, Permit, Law or Regulation applicable to the Business,
Seller or any of the Purchased Assets. Except as set forth in Section 2.3 of the
Seller Disclosure Schedule, Seller is not, nor will be, required to give any
notice to or obtain any consent or waiver from any individual or entity in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby in order to avoid a modification or
termination of, or a payment or default under, any of the Acquired Agreements.
2.4    Financial Statements; Absence of Certain Changes.
(a)    Section 2.4(a) of the Seller Disclosure Schedule sets forth accurate
statements of (i) certain balance sheet items of the Business at June 30, 2014,
and the revenue of the Business for the fiscal year then ended; and (ii) certain
balance sheet items of the Business at March 31, 2015, and the revenue of the
Business for the nine-month period then ended.

11


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




(b)    Except as set forth in Section 2.4(b) of the Seller Disclosure Schedule,
since February 28, 2015, (i) there have been no material changes in the assets,
Liabilities or financial condition of the Business from that reflected in
Section 2.4(a) of the Seller Disclosure Schedule, except for changes in the
ordinary course of business, (ii) except for the transactions contemplated by
this Agreement and disclosure to employees with respect to the same, there has
occurred no event or development which, individually or in the aggregate, has
had, or could reasonably be expected to have in the future, a material adverse
effect on the Business or the Purchased Assets, and (iii) Seller has not taken
any of the following actions with respect to the Business:
(i)    acquired, sold, leased, licensed or otherwise disposed of any assets or
property other than in the ordinary course of business consistent with past
practice;
(ii)    created, incurred, assumed or guaranteed any Indebtedness; or made any
loans, advances or capital contributions to, or investments in, any other
Person;
(iii)    created or permitted to suffer to exist any Liens (other than Permitted
Liens) on any of the Purchased Assets;
(iv)    paid, discharged or satisfied any material Liabilities of the Business,
other than any such payment, discharge or satisfaction made in the ordinary
course of business and consistent with past practice;
(v)    other than changes in the ordinary course of Seller’s Business consistent
with past practice, materially changed the compensation payable to any employee,
agent or consultant relating to the Business; entered into, adopted or amended
any employment, severance or other agreement with any employee, agent or
consultant relating to the Business; or adopted, amended or increased the
benefits under any Business Employee Plan, except, in each case, as required by
law or in accordance with the existing agreements listed in Section 2.4(b)(v) of
the Seller Disclosure Schedule;
(vi)    amended, terminated, canceled, or taken or omitted to take any action
that would constitute a violation of, default under or waiver of any rights
under, any Acquired Agreement or Permit applicable to the Business;
(vii)    entered into any contracts or commitments related to the Business
involving potential payments by Seller in any single instance of $25,000 or
more, or in the aggregate of $75,000 or more, except for contracts or
commitments for the purchase of services, supplies or materials in the ordinary
course of business consistent with past practices;
(viii)    incurred any damage, destruction or loss, whether or not covered by
insurance, affecting the Purchased Assets; or

12


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




(ix)    entered into any agreements or understandings, whether in writing or
otherwise, to take any of the actions specified in paragraphs (i) through (viii)
above, except as specifically contemplated hereby.
2.5    Undisclosed Liabilities; Indebtedness.
(a)    The Business has no Liabilities (and to the actual knowledge of Seller
there is no basis for any Litigation against the Business giving rise to any
Liability), except for (i) Liabilities disclosed in Section 2.4(a) or Section
2.5(a) of the Seller Disclosure Schedule, (ii) Liabilities which have arisen
since February 28, 2015 which are required to be disclosed on a balance sheet
prepared in accordance with GAAP and incurred in the ordinary course of business
consistent with past practice (none of which results from, arises out of,
relates to, is in the nature of, or was caused by any breach of contract, breach
of warranty, tort, infringement or violation of law, and none of which,
individually or in the aggregate, is material), or (iii) Liabilities incurred in
connection with this Agreement and the transactions contemplated hereby.
(b)    Except for Indebtedness set forth in Section 2.5(b) of the Seller
Disclosure Schedule, the Business does not have any Indebtedness. Seller is not
in default with respect to any outstanding Indebtedness of the Business or any
instrument relating thereto, nor is there any event which, with the passage of
time or giving of notice, or both, would reasonably be expected to result in a
default, and no such Indebtedness or any instrument or agreement relating
thereto limits the operation of the Business. Complete and correct copies of all
instruments (including all amendments, supplements, waivers and consents)
relating to any Indebtedness of the Business have been provided or made
available to Buyer.
2.6    Compliance with Laws. Except as disclosed in Section 2.6 of the Seller
Disclosure Schedule, Seller is in compliance in all material respects with all
Laws and Regulations applicable to the conduct of the Business and the Purchased
Assets. During the three (3) year period ending on the Closing Date, Seller has
not received written notice of, and there has not been, any citation, fine or
penalty imposed or asserted against Seller for, any violation or alleged
violation of such Laws and Regulations with respect to the Business. There is no
civil, criminal or administrative action, suit, demand, claim, complaint,
hearing, investigation, demand letter, notice, warning letter, inspection,
safety alert, enforcement proceeding or request for information pending or, to
the knowledge of Seller, threatened relating to the Business or the Purchased
Assets. Except as set forth in Section 2.6 of the Seller Disclosure Schedule,
with respect to the Business, Seller: (a) has no reporting obligations pursuant
to any settlement or monitoring agreement entered into with any Governmental
Entity, (b) has not been the subject of any investigation conducted by any
federal or state enforcement agency during the three (3) year period ending on
the Closing Date, and (c) has not been a defendant in any qui tam/False Claims
Act or similar litigation.
2.7    Tax Matters.
(a)    For purposes of this Agreement, (i) “Tax Return” means any return,
declaration, report, claim for refund, information return, or statement, and any
schedule,

13


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




attachment, or amendment thereto, including without limitation any consolidated,
combined or unitary return or other document (including any related or
supporting information), filed or required to be filed by any taxing authority
in connection with the determination, assessment, collection, imposition,
payment, refund or credit of any federal, state, local or foreign Tax or the
administration of the laws relating to any Tax, including any amendment thereto,
and (ii) “Tax” (and with the corresponding meaning “Taxes” and “Taxable”) means
any and all taxes, charges, fees, levies, deficiencies or other assessments of
whatever kind or nature including, without limitation, all net income, gross
income, profits, gross receipts, excise, real or personal property, sales, ad
valorem, withholding, social security, retirement, employment, unemployment,
minimum, estimated, severance, stamp, property, occupation, environmental,
windfall profits, use, service, net worth, payroll, franchise, license, gains,
customs, transfer, recording and other taxes, customs duty, fees assessments or
charges of any kind whatsoever, imposed by any taxing authority, including any
liability therefor as a transferee or successor under Section 6901 of the Code
or any similar provision of applicable law or by contract, as a result of
Treasury Regulation Section 1.1502-6 or any similar provision of applicable law,
or as a result of any Tax sharing or similar agreement, together with any
interest, penalties or additions to tax relating thereto.
(b)    All Tax Returns required to be filed on or before the date hereof with
respect to the Business or the Purchased Assets have been filed within the time
and in the manner prescribed by law. All such Tax Returns are true, correct and
complete in all material respects, and all Taxes owed or required to be paid
with respect to the Business or the Purchased Assets, whether or not shown on
any Tax Return, have been paid. Seller has not received written notice of any
claim by any taxing authority in any jurisdiction where is does not file Tax
Returns that the Business or the Purchased Assets are or may be subject to
taxation by that jurisdiction.
(c)    There are no Liens with respect to Taxes upon any of Purchased Assets,
other than with respect to Taxes not yet due and payable or Taxes that are being
contested in good faith and set forth in Section 2.7(c) of the Seller Disclosure
Schedule.
(d)    No audit or administrative or judicial Tax examination or proceeding is
pending or is being conducted with respect to Seller related to the Business or
the Purchased Assets. Seller has not received any written communication from any
taxing authority which has caused or should reasonably cause it to believe that
such an audit is forthcoming. No deficiency for any Taxes has been proposed in
writing, or is expected to be proposed, against Seller with respect to the
Business or the Purchased Assets, which deficiency has not been paid in full. No
issue relating to Seller with respect to the Business or the Purchased Assets or
involving any Tax for which Seller might be liable with respect to the Business
or the Purchased Assets has been resolved in favor of any taxing authority in
any audit or examination which, by application of the same principles, could
reasonably be expected to result in a deficiency for Taxes for any other period.
Seller has not participated or engaged in any “reportable transaction” within
the meaning of Section 6707A(c) of the Code and Treasury Regulation Section
§1.6011-4 or any corresponding or similar provision of state, local or non-U.S.
Tax Law or Regulation.

14


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




(e)    Except as set forth in Section 2.7(e) of the Seller Disclosure Schedule,
there are no outstanding agreements, waivers or arrangements extending the
statutory period of limitation applicable to any claim for, or the period for
the collection or assessment of, Taxes due from or with respect to Seller with
respect to the Business or the Purchased Assets for any Taxable period. No
written rulings or agreements in respect of any Tax are pending or have been
issued by or entered into with any relevant Governmental Entity with respect to
Seller related to the Business or the Purchased Assets.
(f)    Seller is not a “foreign person” within the meaning of Treasury
Regulation Section 1.1445-2(b).
(g)    Seller neither has been nor is it currently in violation (or, with or
without notice or lapse of time or both, would be in violation) of any
applicable law or regulation relating to the payment, collection, or withholding
of Taxes related to the Business, or the remittance thereof, and all such
withholding and payroll Tax requirements required to be complied with by Seller
up to and including the date hereof have been satisfied.
(h)    Seller does not have, nor has it ever had, a permanent establishment (as
defined in any applicable Tax treaty or convention between the United States and
such country) or other taxable presence in any non-U.S. country related to the
Business or the Purchased Assets. None of the Assumed Liabilities is an
obligation to make a payment that will not be deductible under Section 280G of
the Code. The Purchased Assets do not include any stock or other ownership
interests in any foreign or domestic corporations, partnerships, joint ventures,
limited liability companies, business trusts, or other entities.
(i)    No part of the Purchased Assets were held or used by Seller (or any
person related to Seller), in each case as determined in accordance with the
provisions of Section 197 of the Code and Treasury Regulation Section
1.197-2(h), at any time on or before August 10, 1993.
2.8    Litigation. Except as set forth in Section 2.8 of the Seller Disclosure
Schedule, there are no outstanding Orders of any Governmental Entity against
Seller with respect to the Purchased Assets or the Business. Except as set forth
in Section 2.8 of the Seller Disclosure Schedule, there is no Litigation pending
or, to the knowledge of Seller, threatened against Seller with respect to the
Purchased Assets or the Business. To the actual knowledge of Seller, there is no
fact, event or circumstance now in existence that reasonably could be expected
to give rise to any such Litigation. There is no Litigation by Seller pending or
threatened by Seller against any third party relating to the Business or any of
the Purchased Assets.
2.9    Properties; Title to Assets.
(a)    Section 2.9(a) of the Seller Disclosure Schedule contains a complete and
correct list of all (i) real, personal and mixed properties or other assets and
rights owned or used by Seller in the operation of the Business and (ii) leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each such property
or asset of the Business, regardless of whether Seller is the

15


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




landlord or tenant, lessor or lessee (whether directly or as an assignee or
successor in interest) under such lease, sublease or assignment. All such
leases, subleases or assignments of leases are in full force and effect, are
valid and enforceable in accordance with their respective terms, and there has
not occurred under any of such leases, subleases or assignments of leases, any
existing default or event of default by Seller or to Seller’s knowledge, the
applicable counterparty (or, to Seller’s knowledge, event which with notice or
lapse of time, or both, would constitute a default) that would give rise to any
material claim. Upon receiving consents or giving applicable notices, as the
case may be, as listed on Section 2.3 of the Seller Disclosure Schedule, the
consummation of the transactions contemplated by this Agreement shall not grant
the counterparty to such leases, subleases or assignments of leases a right to
suspend, terminate, or modify, in whole or in part, any of such leases,
subleases or assignments of leases.
(b)    Seller owns and has good and marketable title to, or, in the case of
leased properties and assets, valid leasehold interests in, all of the assets
included within the Purchased Assets, free and clear of any Liens (other than
Permitted Liens). Except for assets listed on Section 2.9(b) of the Seller
Disclosure Schedule, the Purchased Assets constitute all the material assets,
properties or rights, including contractual rights, used in or necessary for the
conduct of the Business as currently conducted by Seller. No Person other than
Buyer has any written or oral agreement or option or any right (whether by law
or contract) capable of becoming an agreement or option for the purchase or
acquisition from Seller of any of the Purchased Assets.
(c)    Except as set forth in Section 2.9(c) of the Seller Disclosure Schedule,
the buildings, plants, structures, machinery, equipment, furniture, leasehold
improvements, fixtures, vehicles, any related capitalized items and other
tangible property included within the Purchased Assets are structurally sound,
are in materially good operating condition and repair, ordinary wear and tear
excepted, and are adequate for the uses to which they are being put, and none of
such buildings, plants, structures, machinery, equipment, furniture, leasehold
improvements, fixtures or vehicles are in need of material maintenance or
repairs except for ordinary routine maintenance and repairs.
(d)    All inventory included within the Purchased Assets (including all
finished goods, work in process, raw materials, spare parts and all other
materials and supplies included within the Purchased Assets) is of a quality,
quantity and condition useable or saleable in the ordinary course of business,
except as otherwise specifically reflected in Section 2.9(d) of the Seller
Disclosure Schedule. None of such inventory is obsolete and no write-down of
such inventory has been made or should have been made in the period since
December 31, 2014 other than in the ordinary course of business. All finished
goods and work in process inventory included within the Purchased Assets is free
of any material defect or deficiency. All of such inventory is located at the
Facility and no inventory is held on a consignment basis.
2.10    Accounts Receivable. All Accounts Receivable represent valid
obligations, are not subject to any setoffs or counterclaims and are current and
collectible within one hundred eighty (180) days of the Closing Date in the
aggregate face amounts thereof, without resort to litigation or extraordinary
collection activity; provided, however, that if any Accounts Receivable

16


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




are not ultimately collected in the time frame reflected above and Buyer
exercises its indemnification rights pursuant to Section 8.2(a) hereof in
connection with said uncollected Accounts Receivable and recovers the full
amount thereof from Seller, Buyer shall promptly thereafter transfer, assign and
convey to Seller all right, title and interest in and to such uncollected
Accounts Receivable. All Accounts Receivable are owned by Seller free and clear
of any Liens. Except as set forth on Schedule 1.1(a), none of the Accounts
Receivable have been outstanding for more than sixty (60) days. Seller has not
received any written notices from one or more account debtors stating that any
Account Receivable are subject to any contest, claim or setoff by such account
debtor or debtors. No discount or allowance from any Accounts Receivable has
been made or agreed to, and none represents billings prior to actual sale of
goods or provision of services.
2.11    Intellectual Property.
(a)    As used in this Agreement, the following capitalized terms shall have
meanings set forth below:
(i)    “Seller Intellectual Property” means the Intellectual Property Rights
owned by Seller and listed on Section 2.11(a)(i) of the Seller Disclosure
Schedule.
(ii)    “Intellectual Property Rights” means all U.S. and foreign: (i) patents
and patent applications, including continuations, divisionals, renewals,
extensions, provisionals, continuations-in-part, or reissues of patent
applications and patents issuing thereon; (ii) trademarks, service marks, trade
names, logos, service names, brand names and trade dress rights, whether
registered or unregistered, and all registrations and applications to register
any of the foregoing with any agency or authority; (iii) copyrights and mask
work rights, whether registered or unregistered, and all applications,
registrations and renewals thereof; (iv) Internet domain name registrations and
applications therefor; (v) inventions, trade secrets and similar proprietary
information, whether patentable or unpatentable and whether or not reduced to
practice, including all confidential formulae, processes, know-how, technical
and clinical data, shop rights, financial, marketing and business data, pricing
and cost information, business and marketing plans and customer and supplier
lists and information and any media or other tangible embodiment thereof and all
descriptions thereof; and (vi) any similar or equivalent rights to any of the
foregoing (anywhere in the world).
(b)    None of the Intellectual Property Rights used by Seller in the operation
of the Business is the subject of a pending application or an issued patent,
trademark, copyright, domain name, or other similar registration formalizing
exclusive rights.
(c)    Set forth on Section 2.11(c) of the Seller Disclosure Schedule is a list
of all Intellectual Property Rights necessary for or used by Seller relating to
the Business. Seller owns, free and clear of any Liens (other than Permitted
Liens), all Seller Intellectual Property. There are no outstanding rights or
options (whether or not currently exercisable), licenses or agreements of any
kind relating to the Seller Intellectual Property, nor is Seller bound by or a
party to any rights or options (whether or not currently exercisable), licenses
or agreements of

17


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




any kind with respect to any Intellectual Property Rights that are used in the
Business which could interfere with Buyer’s use of such Intellectual Property
Rights following the Closing.
(d)    To Seller’s knowledge, neither the conduct of the Business by Seller nor
the services of Seller related to the Business infringe, constitute the
misappropriation of, or violate, any Intellectual Property Rights of any third
party. Except as set forth in Section 2.11(d) of the Seller Disclosure Schedule,
Seller has no knowledge of any claim, and Seller has not received any written
notice or other communication of any claim, from any Person asserting that the
Business or any of the services of Seller related to the Business infringe,
constitute the misappropriation of, or violate, any Intellectual Property Rights
of another Person. Seller has no knowledge of any existing or threatened
infringement, misappropriation, or similar claim by any third party regarding
the right to use or the ownership or validity of any of the Seller Intellectual
Property. Seller has not agreed pursuant to any Acquired Agreement to indemnify
any Person against any infringement, violation or misappropriation of any
Intellectual Property Rights.
(e)    Seller has taken commercially reasonable measures and precautions to
establish and preserve the confidentiality, secrecy and ownership of all Seller
Intellectual Property. Without limiting the generality of the foregoing, except
as set forth in Section 2.11(e) of the Seller Disclosure Schedule, all current
and former employees, consultants and independent contractors of Seller who have
contributed to the creation or development of any Intellectual Property Rights
have created all such Intellectual Property Rights either as works for hire or
in the scope of their employment with Seller. Seller has no actual knowledge of
any violation of the confidentiality of any non-public confidential information
or trade secrets of Seller related to the Business. No current or former
employee, officer, manager, consultant or independent contractor of Seller has
any right, claim or interest in or with respect to any of the Seller
Intellectual Property.
2.12    Contracts and Other Agreements.
(a)    Section 2.12 of the Seller Disclosure Schedule (indicating in each case
which of clauses (i) through (xv) is applicable) sets forth a list of all
contracts, commitments and other agreements (whether written or oral) related to
the Business to which Seller is a party or by which it is bound in connection
with the Business (collectively, the “Contracts”), including, without
limitation, the following:
(i)    any agreement relating to the Seller Intellectual Property;
(ii)    any agreement related to the Business with customers or other purchasers
of goods or services from Seller;
(iii)    any agreement related to the Business in which Seller is the purchaser
of goods or services;
(iv)    any distributor, sales representative or similar agreement related to
the Business;

18


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




(v)    any agreement related to the Business with any current or former officer,
director, member or manager of Seller, or with any Affiliate of any of such
Persons;
(vi)    any indenture, trust agreement, loan agreement or note that involves or
evidences outstanding Indebtedness, obligations or liabilities for borrowed
money or any agreement of surety, guarantee or indemnification, in each case to
the extent related to the Business;
(vii)    any agreement (other than this Agreement) for the disposition of a
material portion of the Purchased Assets, other than for the sale of inventory
in the ordinary course of business;
(viii)    any grant to any Person of any options, rights of first refusal, right
of exclusive negotiation or preferential or similar rights to purchase any of
the Purchased Assets;
(ix)    except as provided in this Agreement, any agreement that limits or
restricts the Business from competing or engaging in any line of business, or in
any geographic area or with any Person;
(x)    any employment and consulting agreements, non-competition,
confidentiality, non-solicitation and similar agreements, in each case with
respect to the Business;
(xi)    any agreement related to the Business requiring the payment to any
Person of a commission or fee;
(xii)    any lease, sublease or other agreement under which Seller is lessor or
lessee of any real or personal property used by the Business; and
(xiii)    any other material agreements related to the Business to which Seller
is a party.
(b)    Seller has delivered to Buyer or its representatives true and complete
copies of all written Contracts and accurate summaries of all oral Contracts
(and all amendments or other modifications thereto). All Contracts are valid, in
full force and effect and binding against Seller and, to the knowledge of
Seller, the other parties thereto in accordance with their respective terms.
Seller has paid in full all amounts now due from it under all such Contracts,
and has satisfied in full or provided for all of its Liabilities thereunder that
are presently required to be satisfied or provided for. None of Seller or, to
Seller’s knowledge, any other party thereto, is in default of any of its
obligations under any such Contract, nor does any condition exist that with
notice or lapse of time or both would constitute a default thereunder.
2.13    Insurance. Section 2.13 of the Seller Disclosure Schedule sets forth a
true and complete list of all policies or binders of fire, theft, casualty,
comprehensive general liability, workers compensation and employers liability,
directors’ and officers’ liability, business

19


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




interruption, environmental, products and professional liability and automobile
insurance relating to the Business.
2.14    Employee Relations.
(a)    Section 2.14(a) of the Seller Disclosure Schedule sets forth a list of
all employees, officers and consultants of Seller relating to the Business,
exclusive of corporate level officers of Seller applicable to all of Seller’s
businesses (collectively, the “Seller Employees”) (including name, title and
date of hire). Seller has provided to Buyer a list of the annual compensation of
the Seller Employees. Except as set forth in Section 2.14(a) of the Seller
Disclosure Schedule, to the actual knowledge of Seller, no Seller Employee has
given as of the date hereof written notice of an intention to leave Seller’s
employ before or after the Closing.
(b)    Except as set forth in Section 2.14(b) of the Seller Disclosure Schedule,
Seller is (i) in compliance in all material respects with all applicable Laws
and Regulations, including without limitation Laws and Regulations with respect
to immigration, employment, employment practices, terms and conditions of
employment and wages and hours, in each case, with respect to employees of the
Business, and (ii) not a party to any ongoing or threatened Litigation regarding
the classification of any workers.
(c)    Except as set forth in Section 2.14(c) of the Seller Disclosure Schedule,
no work stoppage or labor strike against Seller is pending or, to the actual
knowledge of Seller, threatened with respect to the Business. Seller is not
involved in or, to the actual knowledge of Seller, threatened with any material
labor dispute, grievance or litigation relating to labor, safety or
discrimination matters involving any employee of the Business, including without
limitation charges of unfair labor practices or discrimination complaints, that,
if adversely determined, could reasonably be expected to result in material
liability to Seller. Seller is not presently, and has not been in the past, a
party to or bound by any collective bargaining agreement or union contract with
respect to employees of the Business and no collective bargaining agreement is
being negotiated by Seller. To Seller’s actual knowledge, no union organizing
campaign or activity with respect to employees of the Business is ongoing,
pending or threatened.
2.15    Employee Plans.
(a)    For purposes of this Agreement, (i) “Employee Plans” means all pension,
savings, profit sharing, retirement, deferred compensation, employment, workers’
compensation, unemployment benefits, welfare, fringe benefit, insurance, sick
leave, short and long term disability, medical, dental, death benefit,
incentive, bonus, incentive compensation, vacation pay, paid time off, severance
pay and similar plans, programs, agreements, or arrangements (whether written or
oral) providing employee benefits or remuneration for current or former
employees, officers, directors, managers, agents, consultants, independent
contractors, contingent workers, or leased employees or their beneficiaries for
which Seller has any Liability or contingent Liability, including without
limitation all “employee benefit plans” as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) maintained
by Seller or an ERISA Affiliate or to which Seller or an ERISA Affiliate is a
party or required to

20


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




contribute; and (ii) “ERISA Affiliate” means (A) any corporation included with
Seller in a controlled group of corporations within the meaning of Section
414(b) of the Code; (B) any trade or business (whether or not incorporated) that
is under common control with Seller within the meaning of Section 414(c) of the
Code; (C) any member of an affiliated service group of which Seller is a member
within the meaning of Section 414(m) of the Code; or (D) any other Person
treated as aggregated with Seller under Section 414(o) of the Code
(b)    Section 2.15(b) of the Seller Disclosure Schedule sets forth a complete
list of all Employee Plans relating to the Business (“Business Employee Plans”).
Seller has delivered to Buyer the most recent determination letter or exemption
determination issued by the IRS with respect to such Business Employee Plan.
(c)    With respect to all Business Employee Plans, (i) such Business Employee
Plans have been maintained in all material respects in accordance with
applicable Laws and Regulations, including without limitation the Code and
ERISA, (ii) all required contributions or premium payments due on or before the
Closing Date for such Business Employee Plans have been made and (iii) no
Liability exists or reasonably could be imposed upon the Purchased Assets or
Buyer.
2.16    Environmental Matters.
(a)    Seller is in compliance in all material respects with and has complied in
all material respects with all applicable Environmental Laws with respect to the
Business. Except as set forth in Section 2.16 of the Seller Disclosure Schedule,
Seller has not (nor to Seller’s knowledge, has any predecessor in interest)
generated, used, handled, transported or stored any Hazardous Materials or
shipped any Hazardous Materials for recycling, treatment, storage or disposal in
connection with the Business at the Facility or at the facility located at 2600
Trade Centre Avenue, Longmont, Colorado (together with the Facility, the
“Business Facilities”), except in material compliance with all applicable
Environmental Laws. Except as set forth in Section 2.16 of the Seller Disclosure
Schedule, there has not been any Release of any Hazardous Materials into, on, at
or from either Business Facility in connection with the Business, including,
without limitation, into the ambient air, groundwater, surface water, soils or
subsurface strata, during such period or, to the knowledge of Seller, prior
thereto which requires a remedial action to be undertaken to respond to a
Release or threatened Release of Hazardous Materials. Except as set forth in
Section 2.16 of the Seller Disclosure Schedule, there is no underground or
aboveground storage tank at the Business Facilities which have been owned or
operated by Seller.
(b)    Neither Business Facility is the subject of any federal, state or local
civil, criminal or administrative investigation evaluating whether, or alleging
that, any action is necessary to respond to a Release or a threatened Release of
any Hazardous Materials. Neither Business Facility is listed or, to the
knowledge of Seller, proposed for listing on the National Priorities List or the
Comprehensive Environmental Response, Compensation, and Liability Information
System, both as provided under the federal Comprehensive Environmental

21


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




Response, Compensation and Liability Act (“CERCLA”), or any comparable state or
local governmental lists. Seller has not received written notification of, and
Seller has no knowledge of, any potential responsibility of Seller pursuant to
the provisions of (i) CERCLA, or (ii) any similar federal, state, local or other
Environmental Law in connection with the Business Facilities. Seller has
obtained and maintained in full force and effect all Permits required by
Environmental Law necessary to enable it to conduct the Business and is in
material compliance with such Permits. There is no environmental or health and
safety matter that reasonably could be expected to have a material adverse
effect on the Business or the Purchased Assets. With respect to the Business,
Seller has previously delivered or made available to Buyer copies of any and all
environmental audits or risk assessments, site assessments, documentation within
its possession or control regarding off-site disposal or release of Hazardous
Materials, spill control plans and all other material correspondence, documents
or communications with any Governmental Entity regarding the foregoing.
2.17    Permits. Section 2.17 of the Seller Disclosure Schedule sets forth a
true and complete list of all licenses, permits, franchises, consents,
registrations, certifications, orders, approvals or authorizations of any
Governmental Entity, including, but not limited to, those relating to laboratory
operations, environmental matters, public and worker health and safety, in each
case that are material to the operation of the Business (collectively,
“Permits”). Except as set forth in Section 2.17 of the Seller Disclosure
Schedule, Seller has all Permits that are necessary for the operation of the
Business, and all of such Permits are in full force and effect. Seller is
operating in compliance in all material respects with all applicable Permits;
any applications for renewal necessary to maintain any Permit in effect that
were due to have been filed prior to the Closing Date have been filed; and no
proceeding is pending or threatened to revoke, suspend, limit or adversely
modify any Permit. All laboratory technicians performing services on behalf of
the Business have all material licenses, registrations and accreditations
required in order to perform such services and consistent with customary
industry practice.
2.18    Commercial Relationships. Section 2.18 of the Seller Disclosure Schedule
sets forth the five (5) customers and ten (10) suppliers who accounted for the
largest purchases from or by Seller with respect to the Business for the twelve
months ended December 31, 2014. Except as set forth in Section 2.18 of the
Seller Disclosure Schedule, since December 31, 2014, no such customer or
supplier has terminated, cancelled or complained to Seller about any services
rendered or products provided by Seller or otherwise materially and adversely
modified its relationship with Seller or threatened to do so. Seller does not
know of any plan or intention of any such customer or supplier, nor has it
received any threat or notice from any such customer or supplier to terminate,
cancel or otherwise materially and adversely modify its relationship with
Seller.
2.19    Relationships With Affiliates. Except as set forth in Section 2.19 of
the Seller Disclosure Schedule, no Affiliate of Seller (i) owns any property or
right, tangible or intangible, that is used in the Business or (ii) has any
claim or cause of action against the Business or any of the Purchased Assets.
Except as set forth in Section 2.19 of the Seller Disclosure Schedule, none of
the directors, managers or officers of Seller, or any of their respective
immediate family

22


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




members, is (a) a partner, member or stockholder or has any other material
economic interest in any customer or supplier of the Business, other than
through passive investments as a holder of not more than 2% of the combined
voting power of the outstanding stock of a publicly held company; (b) a party to
any transaction or contract with the Business; or (c) indebted to the Business.
Except as set forth in Section 2.19 of the Seller Disclosure Schedule, to the
knowledge of Seller, Seller has not paid, or incurred any obligation to pay, any
fees, commissions or other amounts to, and is not a party to any agreement,
business arrangement or course of dealing with, any firm of or in which any
directors, managers or officers of the Business, or any of their respective
immediate family members, is a partner, member or stockholder or has any other
material economic interest.
2.20    Solvency.
(a)    Seller is not now insolvent and will not be rendered insolvent by the
consummation of the transactions contemplated by this Agreement. As used in the
foregoing sentence, “insolvent” means that the sum of the Indebtedness and other
probable Liabilities of Seller exceeds the present fair saleable value of
Seller’s assets.
(b)    Immediately after giving effect to the consummation of the transactions
contemplated by this Agreement: (i) Seller will be able to pay its Liabilities
as they become due in the ordinary course of its business; (ii) Seller will not
have unreasonably small capital with which to conduct its present or proposed
business; (iii) Seller will have assets (calculated at fair market value) that
exceed its Liabilities; and (iv) taking into account all pending and threatened
Actions, final judgments against Seller in Actions for money damages are not
reasonably anticipated to be rendered at a time when, or in amounts such that,
Seller will be unable to satisfy any such judgments promptly in accordance with
their terms (taking into account the maximum probable amount of such judgments
in any such Actions and the earliest reasonable time at which such judgments
might be rendered) as well as all other Liabilities of Seller. The cash
available to Seller, after taking into account all other anticipated uses of the
cash, will be sufficient to pay all such Liabilities and judgments promptly in
accordance with their terms.
2.21    No Debarment. No person or entity that has been debarred from
participation in FDA regulated activities is employed by or a contractor with
respect to the Business, and, to Seller’s knowledge, no action to debar any such
person or entity is threatened or pending.
2.22    FDA Matters.
(a)    Seller has complied in all material respects with all applicable Laws and
Regulations with respect to the manufacture, design, sale, storing, and testing
of all of its products and services relating to the Business and the operation
of manufacturing facilities promulgated by the FDA or any corollary Governmental
Entity in any other jurisdiction. During the three year period ending on the
date of this Agreement, Seller has not received any written notice of, nor is
Seller aware of, any actions, citations, decisions, information requests,
warning letters or Section 305 notices from the FDA or similar issues regulated
by the FDA or any corollary entity in any other jurisdiction relating to the
Business.

23


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




(b)    All submissions made by Seller relating to the Business to the FDA and
any corollary Governmental Entity in any other jurisdiction, whether oral,
written or electronically delivered, were true, accurate and complete in all
material respects as of the date made, and remain true, accurate and complete in
all material respects and do not materially misstate any of the statements or
information included therein, or omit to state a material fact necessary to make
the statements therein not misleading.
2.23    Warranties. Except as set forth in Section 2.23 of the Seller Disclosure
Schedule or in contracts disclosed in Section 2.12 of the Seller Disclosure
Schedule, no product or service offered or provided by Seller relating to the
Business is subject to any guaranty, warranty, right of rework, right of credit
or other indemnity other than the standard terms and conditions of sale
specified in customer purchase orders. The aggregate expenses incurred by Seller
in fulfilling its obligations under any guaranty, warranty, right of rework and
indemnity provisions relating to the Business since January 1, 2014 have not
been greater than 1% of revenues of the Business. To the Seller’s knowledge,
there are no manufacturing or design defects with respect to any products
offered or provided by Seller relating to the Business except for non-conforming
products in the ordinary course of business and consistent with warranty
reserves. There have not been any material accidents or adverse events caused or
allegedly caused by any defects in the manufacture, design or workmanship of any
product offered or provided by Seller relating to the Business, and to Seller’s
actual knowledge, Seller has no liability for any such defect. During the five
(5) year period ending on the date of this Agreement, there has not been any (a)
product liability or similar claim against Seller with respect to the Business
or relating to any product or service offered or provided by the Business or (b)
safety alert, investigation, recall or similar notice or action relating to any
alleged defect in, or lack of safety or efficacy of, any product or service
offered or provided by Seller relating to the Business.
2.24    Powers of Attorney. Other than those powers of attorney set forth in
Section 2.24 of the Seller Disclosure Schedule, Seller has not granted powers of
attorney to any Person with respect to the Business.
2.25    Broker’s Fee. Except as set forth in Section 2.25 of the Seller
Disclosure Schedule, no broker, finder, agent or similar intermediary has acted
on behalf of Seller in connection with this Agreement or the transactions
contemplated hereby, and there are no brokerage commissions, finders’ fees or
similar fees or commissions payable in connection herewith based on any
agreement, arrangement or understanding with Seller, or any action taken by or
on behalf of Seller.
2.26    Disclaimer. EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT
AND IN THE SELLER DISCLOSURE SCHEDULE, SELLER DOES NOT MAKE ANY REPRESENTATION
OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, REGARDING THE SELLER, THE
BUSINESS, OR ANY OF ITS OR THEIR ASSETS, LIABILITIES, BUSINESS, FINANCIAL
CONDITION OR RESULTS (INCLUDING ANALYSES THEREOF PROVIDED TO THE BUYER),
PROSPECTS OR OPERATIONS, INCLUDING REPRESENTATIONS AND WARRANTIES WITH RESPECT
TO

24


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, REPRESENTATIONS OR
WARRANTIES AS TO THE ACCURACY OR COMPLETENESS OF ANY INFORMATION REGARDING THE
SELLER OR THE BUSINESS FURNISHED OR MADE AVAILABLE TO THE BUYER AND ITS
REPRESENTATIVES AND NOT THE SUBJECT OF ANY REPRESENTATION OR WARRANTY MADE
HEREIN, OR AS TO THE FUTURE REVENUE, PROFITABILITY OR SUCCESS OF SELLER OR THE
BUSINESS, OR ANY REPRESENTATION OR WARRANTY ARISING FROM STATUTE OR OTHERWISE IN
LAW, AND ANY AND ALL OTHER REPRESENTATIONS OR WARRANTIES ARE HEREBY EXPRESSLY
DISCLAIMED.
ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer hereby represents and warrants to Seller that the statements contained in
this Article 3 are true and correct on the date hereof.
3.1    Organization and Qualification. Buyer is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.
Buyer is qualified or otherwise authorized to transact business as a foreign
corporation in all jurisdictions in which such qualification or authorization is
required by law, except for jurisdictions in which the failure to be so
qualified or authorized could not reasonably be expected to have a material
adverse effect on Buyer.
3.2    Authority to Execute and Perform Agreements. Buyer has the corporate
power and authority to enter into, execute and deliver this Agreement and the
other Transaction Documents to which it is a party, and to perform fully its
obligations hereunder and thereunder. The execution and delivery of this
Agreement and the other Transaction Documents to which Buyer is a party, and the
consummation of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary corporate action on the part of Buyer. This
Agreement has been, and the other Transaction Documents to which Buyer is a
party when delivered at Closing will be, duly executed and delivered by Buyer,
and constitute valid and binding obligations of Buyer, enforceable against it in
accordance with their respective terms, except to the extent that enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium and other similar Laws and Regulations affecting the
enforcement of creditors’ rights generally and by general principles of equity.
3.3    Noncontravention. Neither the execution, delivery and performance by
Buyer of this Agreement and the other Transaction Documents to which it is a
party, nor the consummation by Buyer of the transactions contemplated hereby or
thereby, will (a) violate or constitute a breach of any provision of the
Organizational Documents of Buyer, (b) require on the part of Buyer any notice
to or filing with, or any permit, authorization, consent or approval of, any
Governmental Entity, (c) result in a breach of, constitute (with or without due
notice or lapse of time or both) a default under, result in the acceleration of
obligations under, create in any

25


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




party the right to terminate, modify or cancel, or require any notice, consent
or waiver under, any contract or instrument to which Buyer is a party or by
which it is bound or to which any of its assets is subject or (d) violate any
Order or Law or Regulation in effect as of the Closing Date applicable to Buyer
or any of its properties or assets.
3.4    Broker’s Fee. No broker, finder, agent or similar intermediary has acted
on behalf of Buyer in connection with this Agreement or the transactions
contemplated hereby, and there are no brokerage commissions, finders’ fees or
similar fees or commissions payable in connection herewith based on any
agreement, arrangement or understanding with Buyer or any action taken by or on
behalf of Buyer.
3.5    Financial Statements. Buyer has delivered to Seller or made available
true, correct and complete copies of the following financial statements of Buyer
(collectively, the “Buyer Financial Statements”): (i) Buyer’s audited balance
sheet as of December 31, 2014 and Buyer’s related statement of income and
statement of cash flows for the fiscal year ended December 31, 2014; and (ii)
Buyer’s unaudited balance sheet as of March 31, 2015 and Buyer’s related
statement of income and statement of cash flows for the three month period ended
March 31, 2015. Each of the Buyer Financial Statements has been prepared in
accordance with GAAP (except that the unaudited Buyer Financial Statements do
not contain footnotes and are subject to normal year-end audit adjustments) and
fairly presents in all materials respects the financial condition of Buyer as of
the respective dates thereof and the results of Buyer’s operations for the
periods specified.
ARTICLE 4
COVENANTS AND AGREEMENTS
4.1    Conduct of Business. Except as contemplated by this Agreement, during the
period from the date of this Agreement to the Closing, Seller shall:
(a)    Ordinary Course of Business. Operate the Business solely in the ordinary
course consistent in all material respects with past practice and in compliance
in all material respects with all applicable Laws and Regulations;
(b)    Preservation of Customers and Suppliers. With respect to the Business,
use commercially reasonable efforts to preserve its relationships with customers
and suppliers, applicable Governmental Entities and others having business
dealings with it to the end that its goodwill and the Business shall not be
impaired in any material respect;
(c)    Preservation of Personnel. Use commercially reasonable efforts to
maintain the services of the current employees and consultants of the Business;
(d)    Insurance. Keep in effect the insurance policies listed or required to be
listed in Section 2.13 of the Seller Disclosure Schedule in appropriate coverage
amounts and in any event in amounts not less than those in effect on the date of
this Agreement; and

26


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




(e)    Preservation of the Business; Maintenance of Properties, Contracts. Use
commercially reasonable efforts to preserve intact the goodwill of the Business;
maintain and keep the Purchased Assets, in good condition and repair, reasonable
wear and tear excepted; maintain and protect the Seller Intellectual Property;
and maintain, perform and comply in all material respects with the terms of the
Acquired Agreements consistent with past practice.
4.2    Negative Covenants Pending Closing. During the period from the date of
this Agreement to the Closing, Seller shall not, without the written consent of
Buyer, take any of the following actions:
(a)    Dispositions; Liens. Sell, license, transfer or otherwise dispose of, or
create, incur, assume or permit to suffer to exist or remain in effect any Liens
(other than Liens existing as of the date of this Agreement or Permitted Liens)
on any of the Purchased Assets;
(b)    Employee Matters. Other than certain bonuses payable by Seller and stock
options granted by Seller in connection with the announcement of the
transactions contemplated hereby, increase the compensation payable to any
Designated Employee; or enter into, adopt or amend any employment, severance or
other agreement with any Designated Employee;
(c)    Contracts. Amend, terminate, cancel, take or omit to take any action that
would constitute a violation of or default under, or waive any rights under, any
of the Acquired Agreements; or
(d)    Obligations. Obligate itself to do any of the foregoing; or take any
action or fail to take any action permitted by this Agreement with the knowledge
that such action or failure to take action would result in (i) any of the
representations and warranties of Seller set forth in Article 2 becoming untrue
or (ii) any of the conditions to the purchase of the Purchased Assets set forth
in Article 5 not being satisfied.
Nothing contained in this Agreement shall give Buyer, directly or indirectly,
the right to control or direct the Business prior to the Closing Date. Prior to
the Closing Date, Seller shall exercise, consistent with the terms and
conditions of this Agreement, complete control and supervision over the
Business.
4.3    Corporate Examinations and Investigations. Prior to the Closing Date,
Buyer shall be entitled, through its employees and representatives, to have full
access (at all reasonable times, and in a manner so as not to interfere with the
normal business operations of Seller) to all premises, properties, financial,
tax and accounting records (including the work papers of Seller’s independent
accountants), contracts, other records and documents, and personnel, of or
pertaining to the Business, as is reasonably necessary or appropriate in
connection with the transactions contemplated hereby. No investigation by Buyer
shall diminish or obviate any of the representations, warranties, covenants or
agreements of Seller contained in this Agreement. Prior to the Closing Date,
Buyer shall be entitled, through its employees and representatives, to discuss
the transactions contemplated by this Agreement with significant suppliers and
customers

27


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




of the Business and the status of such suppliers’ and customers’ relationships
with Seller (in accordance with arrangements made by Seller and reasonably
acceptable to Buyer).
4.4    Further Assurances.
(a)    Prior to, on and after the Closing Date, each of the Parties shall
execute such documents, further instruments of sale, transfer, conveyance,
assignment and confirmation and other papers and take such further actions as
may be reasonably required or desirable to more effectively transfer, convey and
assign to Buyer, and to confirm Buyer’s title to, all of the Purchased Assets,
to put Buyer in actual possession and operating control of the Purchased Assets,
to assist Buyer in exercising all rights with respect thereto and to carry out
the purpose and intent of this Agreement. Each Party shall use its commercially
reasonable efforts to take such other actions to ensure that, to the extent
within its control or capable of influence by it, the transactions contemplated
by this Agreement shall be fully carried out in a timely fashion. Seller will
not take any action that is designed or intended to have the effect of
discouraging any lessor, lessee, licensee, licensor, supplier, customer or
employee of Seller or any other Person with whom Seller has a relationship from
maintaining the same relationship with Buyer after the Closing as it maintained
with Seller prior to the Closing. Seller will refer all customer inquiries
relating to the Business to Buyer from and after the Closing.
(b)    The Parties agree to furnish or cause to be furnished to each other, upon
request, as promptly as practicable, such information and assistance relating to
the Purchased Assets as is reasonably necessary for the filing of all Tax
Returns, and making of any election related to Taxes, the preparation for any
audit by any Governmental Entity, and the prosecution or defense of any claim,
suit or proceeding relating to any Tax Return, including without limitation any
audit or Tax working papers (to the extent required to secure access to working
papers related to any period prior to Closing, Seller shall provide any required
exculpation or indemnification). The Parties shall cooperate with each other in
the conduct of any audit or other proceeding related to Taxes involving the
Business and each shall execute and deliver such powers of attorney and other
documents as are necessary to carry out the intent of this Section 4.4(b). In
addition, Buyer and Seller, with respect to the documents referred to in this
Section 4.4(b), agree to maintain such records for a period of seven (7) years
from the Closing Date and each such Party agrees to afford the other reasonable
access to such records during normal business hours. Each Party will notify the
other Party with respect to such records prior to such records destruction and
give the other Party a reasonable opportunity to obtain copies of such records
prior to their destruction.
4.5    Assignment of Contracts. To the extent that any lease, license, contract,
agreement, sales or purchase order, Permit or right of Seller included in the
Purchased Assets, or any claim, right or benefit arising thereunder or resulting
therefrom (each, an “Interest”), is not capable of being sold, assigned,
transferred or conveyed without causing a violation of applicable Laws and
Regulations or without the authorization, approval, consent or waiver of the
issuer thereof or the other party or parties thereto, or any other Person,
including a Governmental Entity (or if such Interest would be breached in the
event of a sale, assignment, transfer or

28


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




conveyance without such approval, consent or waiver), then (a) this Agreement
shall not, in the event such issuer or other Person shall object to such
assignment, constitute an assignment or conveyance thereof absent such approval,
consent or waiver and (b) Seller shall use its best efforts, prior to, on and
after the Closing Date, to obtain all necessary approvals, consents or waivers
necessary to convey to Buyer each such Interest. To the extent any of the
approvals, consents or waivers referred to in this Section 4.5 have not been
obtained as of the Closing, Seller shall, during the remaining term of such
Interest, exercise its best efforts to cooperate with Buyer, at its request, in
any reasonable and lawful arrangements designed to provide the benefits of such
Interest to Buyer.
4.6    Continued Effectiveness of Representations and Warranties. Each Party
shall use its commercially reasonable efforts to take all actions and to do all
things necessary, proper or advisable to consummate the transactions
contemplated by this Agreement, including using its commercially reasonable
efforts to ensure that (a) its representations and warranties remain true and
correct through the Closing Date and (b) the conditions to the obligations of
the other Party to consummate the transactions contemplated hereby are
satisfied.
4.7    Governmental and Third-Party Notices and Consents. Each Party shall use
commercially reasonable efforts to obtain, at its expense, all waivers, Permits,
consents, approvals or other authorizations required by the terms of this
Agreement to be obtained from any (a) Governmental Entity, and to effect all
registrations, filings and notices with or to any Governmental Entity, as may be
required for such Party, and (b) third parties; in each case, as necessary or
desirable to consummate the transactions contemplated by this Agreement and to
otherwise comply with all applicable Laws and Regulations.
4.8    Notification of Certain Matters. Between the date hereof and the Closing
Date, each Party shall give prompt notice to the other Party of (a) the
occurrence or non-occurrence of any event or circumstance which would be likely
to cause any representation or warranty contained in this Agreement or the
Seller Disclosure Schedule to be untrue or inaccurate if made at such time and
(b) any failure to comply with or satisfy any covenant, condition or agreement
to be complied with or satisfied hereunder. To the extent any information
disclosed by Seller pursuant to this Section 4.8 either (i) corrects a
representation or warranty in this Agreement or the Seller Disclosure Schedule
that was inaccurate at the time originally made or (ii) relates to a fact or
event occurring prior to the date hereof, such supplemental information shall
not constitute an amendment of the representation or warranty to which it
relates for purposes of (x) determining whether the conditions set forth in
Section 5.1(b) have been satisfied or (y) Article 8 of this Agreement.
Notwithstanding the foregoing, if such supplemental information relates to a
fact or event occurring on or after the date hereof and not constituting a
breach of Section 4.1 or 4.2 of this Agreement, then such supplemental
information (i) shall not constitute an amendment of the representation or
warranty to which it relates for purposes of determining whether the conditions
set forth in Section 5.1(b) have been satisfied but (ii) if Buyer consummates
the transactions contemplated by this Agreement (irrespective of whether the
conditions set forth in Section 5.1(b) have been satisfied), then such
supplemental information shall constitute an amendment of the representation or
warranty to which it relates

29


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




for purposes of Article 8 of this Agreement, curing any breach of such
representation or warranty.
4.9    Collection of Accounts Receivable. Following the Closing, Buyer shall
have the right and authority to collect all Accounts Receivable and other items
transferred and assigned to Buyer by Seller hereunder and to endorse with the
name of Seller any checks received on account of such Accounts Receivable or
other items. Seller agrees that it will, within three (3) Business Days of
receipt, transfer, assign and deliver to Buyer all cash and other property which
it may receive with respect to any such Accounts Receivable from and after the
Closing Date, and pending any such delivery to Buyer of any such property,
Seller shall hold any such property in trust for the benefit of Buyer. Buyer
shall, after the Closing Date, use commercially reasonable efforts to collect
such Accounts Receivable. Any amounts received from the account debtor of such
Accounts Receivable shall be applied as Buyer may determine, except for amounts
which the debtor has directed to be applied to a particular Accounts Receivable.
4.10    Filing of Returns and Payment of Taxes. All real property Taxes,
personal property Taxes and similar ad valorem obligations levied with respect
to any Purchased Assets for a taxable period which includes (but does not end
on) the Closing Date, whether or not imposed or assessed before or after the
Closing Date, shall be apportioned between Seller and Buyer based on the number
of days of such taxable period through the Closing Date (the “Pre-Closing
Property Tax Period”) and the number of days of such taxable period after the
Closing Date (the “Post-Closing Property Tax Period”). Seller shall be liable
under this Section 4.10 for the proportionate amount of such Taxes that is
attributable to the Pre-Closing Property Tax Period, and Buyer shall be liable
for the proportionate amount of such Taxes that is attributable to the
Post-Closing Property Tax Period. Within ninety (90) days after the Closing,
Seller and Buyer shall present a statement to the other setting forth the amount
of reimbursement to which each is entitled under this Section 4.10 together with
such supporting evidence as is reasonably necessary to calculate the amount of
such reimbursement. Thereafter, upon receipt of any bill for such Taxes, Buyer
or Seller, as applicable, shall notify the other Party of the receipt of such
bill and shall present a statement to the other Party setting forth the amount
of reimbursement to which it shall be entitled under this Section 4.10 upon
payment of such bill, together with such supporting evidence as is reasonably
necessary to calculate the amount of reimbursement. Payment of any such
reimbursement amount shall be made by the Party owing it to the Party to which
it is owed within ten (10) days after delivery of such statement. In the event
that Seller or Buyer shall make any payment for which it is entitled to
reimbursement under this Section 4.10, the other Party shall make such
reimbursement promptly, but in no event later than ten (10) days after the
presentation of a statement setting forth the amount of reimbursement to which
the presenting Party is entitled, along with such supporting evidence as is
reasonably necessary to calculate the amount of reimbursement.
4.11    Employment of Seller Employees and Benefit Plan Matters.
(a)    The list of employees to whom Buyer intends to extend offers of
employment is attached to this Agreement as Schedule 4.11(a) (the “Designated
Employees”),

30


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




with written offers to be made by Buyer to such Designated Employees prior to
the Closing Date. Each such offer shall include the base salary or wage rate and
cash bonus opportunity of such employee’s position with the Buyer, which
position shall be substantially comparable both in job duties and level to the
position held by such Designated Employee immediately prior to the Closing Date.
Seller shall reasonably assist Buyer in making such offers and shall not take
any actions specifically intended to discourage a Designated Employee from
accepting such offers; provided, however, that no cost or expense shall be
required to be incurred by Seller in order to comply with this sentence. Seller
hereby consents to the hiring of such Designated Employees by Buyer and waives
any claims or rights Seller may have against Buyer or any such Designated
Employees under any non-competition, confidentiality or employment agreement
with respect to the Designated Employees’ performance of services on behalf of
Buyer to the extent such activities are a part of operating the Business (but,
for the avoidance of doubt, not in relation to Seller Programs referenced within
subpart (x) of Section 9.1(a) below); provided, however, that nothing in this
Section shall diminish (i) Buyer’s obligations under Sections 9.1(b) and 9.1(d)
of this Agreement or (ii) any Designated Employee’s obligations under applicable
non-competition, confidentiality or employment agreements with Seller following
the termination of such Designated Employee’s employment with Buyer.
(b)    Effective as of the Closing Date in accordance with Section 1.9 hereof,
the Designated Employees who have accepted employment with Buyer will become
employed by Buyer upon those terms agreed upon between Buyer and such employees.
On the Closing Date effective as contemplated by Section 1.9 hereof, Seller
shall terminate the employment of all Designated Employees who accept an offer
of employment from Buyer (each, a “Continuing Employee”) and provide such
employees with written notice of termination.
(c)    After the Closing Date, Seller shall remain responsible for (i) any and
all wages, salaries and other cash compensation (including, without limitation,
accrued vacation leave, sick leave, bonuses, commissions and other
incentive-based cash compensation) payable to Seller Employees and any former
employees, officers and consultants of Seller (“Former Seller Employees”) for
periods employed by Seller subject to Section 4.11(b) above, (ii) any severance,
retention bonus or change in control payment payable to any Seller Employees or
Former Seller Employees that become due or owed as a result of the consummation
of the transactions contemplated by this Agreement, (iii) other than with
respect to the Continuing Employees, providing COBRA continuation coverage, to
the extent required by ERISA, for any Employee Plan that is a group health plan
with respect to any qualifying event that occurs during the applicable period of
employment by Seller subject to Section 4.11(b) above, and (iv) except as
provided in clause (i) of Section 4.11(d) with respect to certain cash
compensation, any and all Liabilities relating to or arising in connection with
the Employee Plans.
(d)    As of the Closing Date, Buyer shall become responsible for any and all
wages, salaries and other cash compensation payable to each Continuing Employee
for periods (i) while employed by Seller only to the extent set forth on
Schedule 4.11(d), and (ii) while employed by Buyer subject to Section 4.11(b)
above, on such terms and conditions as Buyer and each Continuing Employee may
agree. Except as specifically set forth in Section 4.11, or as

31


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




provided in an employment agreement between Buyer and a Continuing Employee,
Buyer shall have (x) no obligation to offer employment to, or to employ, any
Seller Employee, (y) no Liability in respect of any Seller Employee or Former
Seller Employee for salary, compensation, severance, health, welfare, retirement
or other benefits arising out of employment or engagement with Seller, and (z)
the right to terminate any Continuing Employee for any reason after the Closing
Date. Subject to applicable Laws and Regulations and the terms and conditions of
the applicable benefit plans, the Continuing Employees who were participating
immediately prior to the Closing Date in the Employee Plans for which Buyer has
a corresponding benefit plan shall (i) be eligible to participate in Buyer’s
employee benefit plans (“Buyer’s Employee Plans”) on such terms as determined by
Buyer and each Continuing Employee and (ii) receive service credit under Buyer’s
Employee Plans for eligibility and vesting purposes (but not for purposes of
benefit accruals or employer contributions) for prior service with Seller (to
the extent recognized by the Seller Employee Plans). Nothing in this Section
4.11 or elsewhere in this Agreement shall limit the right of Buyer to amend or
terminate any employee benefit plan of Buyer at any time. Buyer and Seller agree
that Seller Employees are not third-party beneficiaries of this Agreement.
(e)    Seller shall be responsible for and will perform all Tax withholding,
payment and reporting duties with respect to any wages and other compensation
paid by Seller on or prior to the Closing Date to any Continuing Employee, and
Buyer shall be responsible for and will perform all Tax withholding, payment and
reporting duties with respect to any wages and other compensation paid to any
Continuing Employee after the Closing Date. Seller and Buyer shall adopt the
“standard procedure” for preparing and filing IRS Forms W-2, as described in
Revenue Procedure 2004-53.
4.12    Exclusivity. Seller shall not, and Seller shall require its directors,
officers, employees, agents, advisors or other representatives (including each
financial advisor and attorney of Seller) not to, (a) solicit, initiate,
facilitate, assist or encourage action by, or discussions with, any Person other
than Buyer relating to the possible acquisition of the Business or any of the
Purchased Assets or any merger, reorganization, consolidation, business
combination, dissolution, liquidation or similar transaction involving the
Business or the Purchased Assets (an “Alternative Transaction”), or (b)
participate in any negotiations regarding, or furnish information with respect
to, any effort or attempt by any Person to do or to seek any Alternative
Transaction. Seller shall notify Buyer promptly (and, in any case, within one
(1) Business Day) of any inquiries, proposals or offers received by, any
information requested from, or any discussions or negotiations sought to be
initiated or continued with, Seller or any of Seller’s directors, officers,
employees, agents, advisors or other representatives concerning an Alternative
Transaction indicating, in connection with such notice, the names of the parties
and the material terms and conditions of any proposal or offer and, in the case
of written materials, providing copies of such materials, all of which shall be
deemed to be Confidential Information of Seller. Seller agrees to keep Buyer
informed, on a prompt basis (and, in any case, within one (1) Business Day of
any significant development), of the status and terms of any such proposals or
offers. Seller agrees to immediately cease and cause to be terminated any
existing activities, discussions or negotiations with respect to any potential
Alternative Transaction or similar transaction or arrangement. Seller agrees to
take the necessary steps to promptly inform the

32


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




individuals or entities referred to in the first sentence of this Section 4.12
of the obligations undertaken hereunder.
4.13    Public Announcements. The Parties agree that following the Closing,
Buyer shall be permitted to issue a press release in substantially the form
agreed upon between the Parties (the “Press Release”). Other than the Press
Release, the Parties shall consult with each other before issuing any press
release or otherwise making any public statement with respect to the
transactions contemplated by this Agreement and the other Transaction Documents
and shall not issue any other such press release or make any such public
statement prior to such consultation and written approval by Seller and Buyer,
except as may be required by applicable law.
4.14    Covenants Pertaining to the Continuation of the Business. Buyer
acknowledges that the services to be performed by Buyer for Seller under the
Master Services Agreement are unique to Seller and that irreparable harm to the
Seller may occur if such services were not performed in accordance with the
terms of the Master Services Agreement. Accordingly, in order to provide
reasonable support for the Business to be conducted at the Facility, Buyer
shall:
(a)    issue and sell, prior to or at the Closing, an aggregate amount of [*],
in exchange for an aggregate purchase price of [*];
(b)    for the period beginning on the Closing Date and ending [*] after the
Closing Date, deploy cash generated by Buyer’s businesses (including the
Business) to the extent reasonably necessary to continue to provide services to
Seller in accordance with the Master Services Agreement; and
(c)    for the period beginning on the Closing Date and ending [*] after the
Closing Date, not discontinue the operation of the Business conducted at the
Facility pertaining to the services performed by Buyer in accordance with the
Master Services Agreement.
Notwithstanding the foregoing, Buyer shall not be required to comply with the
foregoing covenants, and shall not be deemed in breach of this Section 4.14, in
the event of any material damage or destruction of the Purchased Assets or the
Facility, or any other fact, event or circumstance that is beyond the reasonable
control and not the result of the negligence of Buyer, in each case such that
the continued operation of the Business at the Facility would be commercially
unreasonable or impractical (each, a “Force Majeure Event”); provided, however,
that (i) Buyer shall use commercially reasonable efforts to limit the impact and
duration of any such Force Majeure Event and (ii) Buyer’s compliance with this
Section 4.14 shall continue once the impact of the Force Majeure Event ceases.
Notwithstanding anything to the contrary herein, but subject to Section 11.11,
Buyer’s liability for monetary damages as a result of a breach of this
Section 4.14 shall be subject to the limitations on liability set forth in the
Master Services Agreement.
4.15    Fees and Expenses. Buyer and Seller shall bear their respective expenses
incurred in connection with the preparation, execution and performance of this
Agreement, the other Transaction Documents and the transactions contemplated
hereby and thereby, including, without

33


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




limitation, all fees and expenses of agents, representatives, counsel,
accountants and other advisors.
ARTICLE 5

CONDITIONS PRECEDENT TO THE OBLIGATION
OF BUYER TO CLOSE
The obligation of Buyer to consummate the transactions contemplated hereby is
subject to the satisfaction by Seller, or waiver by Buyer, on or before the
Closing Date, of the following conditions:
5.1    Representations, Warranties and Covenants.
(a)    As provided in Section 4.8, between the date hereof and the Closing Date,
Seller shall be obligated to promptly notify Buyer of any updates to the Seller
Disclosure Schedule necessary in order to correct or complete any of the
representations or warranties contained therein (each an “Update,” and
collectively, the “Updates”). Notwithstanding anything to the contrary herein,
if Buyer, in its reasonable discretion, is not satisfied with any such Update,
it shall not be obligated to close the transactions contemplated hereby.
(b)    Each of the representations and warranties made by Seller in this
Agreement (without giving effect to any Updates) shall be true and correct as of
the Closing Date, except to the extent such representations and warranties are
as of another date, in which case, such representations and warranties shall be
true and correct as of that date. Seller shall have performed and complied in
all material respects with all covenants and agreements required by this
Agreement to be performed or complied with by it on or prior to the Closing
Date. Seller shall have delivered to Buyer a certificate signed on behalf of
Seller by its President and dated the Closing Date to the foregoing effect.
5.2    Consents; Permits. Buyer shall have received evidence of the receipt of
(i) all consents listed on Schedule 5.2 and (ii) the consent of all Governmental
Entities with respect to the assignment of (to the extent transferrable to
Buyer) or the issuance or re-issuance of all Permits listed on Schedule 5.2.
5.3    Corporate Certificates. Seller shall have delivered to Buyer (a) a copy
of its certificate of incorporation, certified by the Secretary of State of the
State of Delaware, (b) a certificate, as of a recent date, of the Secretary of
State of the State of Delaware as to its good standing.
5.4    Secretary’s Certificate. Seller shall have delivered to Buyer a
certificate of its Secretary, dated as of the Closing Date, in a form reasonably
satisfactory to Buyer, certifying as to (a) its bylaws, as in effect on and as
of the Closing Date, (b) the resolutions of its board of directors authorizing
and approving the execution, delivery and performance by Seller of this
Agreement and the other Transaction Documents and the transactions contemplated
hereby and

34


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




thereby, and (c) the incumbency of the officers of Seller executing the
documents executed and delivered in connection herewith.
5.5    Instruments of Transfer. Seller shall have executed and delivered to
Buyer the instruments of transfer in conformity with Section 1.7 above.
5.6    Delivery of Purchased Assets. Seller shall have delivered possession of
all tangible Purchased Assets to Buyer, and shall have assigned or made all
intangible Purchased Assets available to Buyer.
5.7    Key Employees. Each of the employees listed on Schedule 5.7 (the “Key
Employees”) shall have accepted an employment offer from Buyer.
5.8    Other Employees. Not less than ninety percent (90%) of the Designated
Employees (other than Key Employees) who have been offered employment by Buyer
shall have accepted such offers.
5.9    Transition Services Agreement. Seller shall have executed and delivered
to Buyer the Transition Services Agreement in substantially the form agreed upon
between the Parties, and Seller and Buyer shall have agreed upon Schedule 1
thereto.
5.10    Master Services Agreement. Seller shall have executed and delivered to
Buyer the Master Services Agreement in substantially the form agreed upon
between the Parties, and Seller and Buyer shall have agreed upon one or more
Project Addenda thereto.
5.11    Facility Lease. Buyer shall have entered into a lease for the facility
located at 2620 Trade Centre Avenue, Longmont, Colorado (the “Facility”) on
terms consistent with the annual costs of the Facility of approximately [*].
5.12    FIRPTA Certificate. Seller shall have delivered to Buyer a certification
of non-foreign status for Seller dated as of the Closing Date and complying with
the requirements of Treasury Regulation Section 1.1445-2(b)(2).
5.13    Litigation. There shall not be pending or threatened Litigation against
Seller or any of Seller’s directors or officers challenging this Agreement or
the other Transaction Documents, or the transactions contemplated hereby or
thereby, seeking damages or to delay, restrain or prohibit the purchase and sale
of the Purchased Assets, or that has had or could reasonably be expected to
result in a material adverse effect on Seller.
5.14    No Material Adverse Effect. Since the date of this Agreement, there
shall have occurred no event or development which, individually or in the
aggregate, has had, or could reasonably be expected to have in the future, a
Material Adverse Effect.

35


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




5.15    Updated Schedules. Seller and Buyer shall have agreed upon the contents
of Schedules 1.1(a), 1.1(b), 1.3(a)(ii) and 1.3(a)(iii) and any appropriate
amendments to this Agreement in relation thereto.
5.16    Other Matters. All corporate and other proceedings in connection with
the transactions contemplated by this Agreement and all documents and
instruments incident to such transactions will be reasonably satisfactory in
substance and form to Buyer and its counsel, and Buyer and its counsel will have
received all such counterpart originals or certified or other copies of such
documents as they may reasonably request.
ARTICLE 6

CONDITIONS PRECEDENT TO
THE OBLIGATION OF SELLER TO CLOSE
The obligation of Seller to consummate the transactions contemplated hereby is
subject to the satisfaction by Buyer, or waiver by Seller, on or before the
Closing Date, of the following conditions:
6.1    Representations, Warranties and Covenants. The representations and
warranties made by Buyer in this Agreement shall be true and correct as of the
Closing Date, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct as of that date. Buyer shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by it on or prior to the Closing Date. Buyer
shall have delivered to Seller a certificate signed on behalf of Seller by its
President and dated the Closing Date to the foregoing effect.
6.2    Instruments of Transfer. Buyer shall have executed and delivered to
Seller the instruments of transfer to which it is a party in conformity with
Section 1.7 above.
6.3    Transition Services Agreement. Buyer shall have executed and delivered to
Seller the Transition Services Agreement in substantially the form agreed upon
between the Parties, and Seller and Buyer shall have agreed upon the schedules
attached thereto.
6.4    Master Services Agreement. Buyer shall have executed and delivered to
Seller the Master Services Agreement in substantially the form agreed upon
between the Parties, and Seller and Buyer shall have agreed upon one or more
Project Addenda thereto.
6.5    Facility Release. Seller shall have been released by the applicable
landlord of any further financial obligations with respect to the Facility.
6.6    Updated Schedules. Seller and Buyer shall have agreed upon the contents
of Schedules 1.1(a), 1.1(b), 1.3(a)(ii) and 1.3(a)(iii) and any appropriate
amendments to this Agreement in relation thereto.

36


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




6.7    Secretary’s Certificate. Buyer shall have delivered to Seller a
certificate of its Secretary, dated as of the Closing Date, in a form reasonably
satisfactory to Buyer, certifying as to (a) its bylaws, as in effect on and as
of the Closing Date, (b) the resolutions of its board of directors authorizing
and approving the execution, delivery and performance by Buyer of this Agreement
and the other Transaction Documents and the transactions contemplated hereby and
thereby, and (c) the incumbency of the officers of Buyer executing the documents
executed and delivered in connection herewith.
ARTICLE 7
TERMINATION
7.1    Termination. This Agreement may be terminated at any time prior to the
Closing Date:
(a)    by mutual written consent of the Parties;
(b)    by Seller or Buyer, by written notice to the other, if the Closing Date
shall not have occurred on or before [*] (the “Outside Date”); provided,
however, that the right to terminate this Agreement under this Section 7.1(b)
shall not be available to a Party whose breach of a representation or warranty
or failure to fulfill any covenant or agreement under this Agreement has been
the cause of, or resulted in the failure of, the purchase and sale of the
Purchased Assets to occur on or before such date;
(c)    by Buyer by written notice to Seller, if, at any time prior to the
Closing, there shall occur (i) a material breach of any of the representations,
warranties or covenants of Seller that are not qualified as to materiality, (ii)
any breach of any of the representations, warranties or covenants of Seller that
are qualified as to materiality or (iii) the failure by Seller to perform in all
material respects any of its obligations hereunder, in each case with respect to
(i)-(iii), not cured within five business days of delivery of written notice
thereof;
(d)    by Seller by written notice to Buyer, if, at any time prior to the
Closing, there shall occur (i) a material breach of any of the representations,
warranties or covenants of Buyer that are not qualified as to materiality, (ii)
any breach of any of the representations, warranties or covenants of Buyer that
are qualified as to materiality or (iii) the failure by Buyer to perform in all
material respects any of its obligations hereunder; in each case with respect to
(i)-(iii), not cured within five business days of delivery of written notice
thereof; or
(e)    by Seller or Buyer, by written notice to the other, if any Governmental
Entity of competent jurisdiction shall have issued any injunction or taken any
other action permanently restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby and such injunction or
other action shall have become final and non-appealable.
7.2    Effect of Termination. If this Agreement is terminated as provided in
this Article 7, this Agreement shall forthwith become void and have no further
effect, without

37


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




liability on the part of the Parties hereto and their respective directors,
officers or stockholders except that (a) the provisions of Section 4.13 relating
to publicity, Section 4.15 relating to expenses, this Article 7 and Article 11
shall survive and (b) no such termination shall relieve any Party from liability
by reason of any Actual Fraud by such Party with respect to any of its
representations or warranties or any intentional breach of such Party’s
covenants or other agreements contained in this Agreement. Notwithstanding the
foregoing, if Buyer elects to terminate this Agreement after Seller breaches the
first sentence of Section 4.12 hereof, then Seller shall promptly reimburse
Buyer for all out-of-pocket costs and expenses (including without limitation
fees and costs of attorneys, accountants and consultants) incurred by Buyer in
connection with the transactions contemplated by this Agreement.
ARTICLE 8
INDEMNIFICATION
8.1    Reliance; Survival. Notwithstanding any right of either Party to fully
investigate the affairs of the other Party and notwithstanding any knowledge of
facts determined or determinable by such Party pursuant to such investigation or
right of investigation, each Party has the right to rely fully upon the
representations, warranties, covenants and agreements of the other Party in this
Agreement, the Seller Disclosure Schedule or in any certificate or instrument
delivered by the other Party pursuant hereto, and such Party’s right to
indemnification under this Article 8 shall not be altered by such investigation
or knowledge. All such representations, warranties, covenants and agreements
shall survive the execution and delivery hereof and the Closing hereunder,
subject to the limitations set forth in Section 8.4.
8.2    Indemnification.
(a)    Seller Indemnification. After the Closing Date, subject to the other
terms of this Article 8, Seller shall indemnify, defend and hold harmless Buyer
(and its directors, officers, stockholders, employees, agents, Affiliates and
assigns) from and against all losses, liabilities, damages, deficiencies, costs
or expenses, including interest and penalties imposed or assessed by any
judicial or administrative body and reasonable attorneys’ fees, whether or not
arising out of third-party claims and including all amounts paid in
investigation, defense or settlement of the foregoing (“Losses”) resulting from,
based upon or relating to:
(i)    any misrepresentation or breach of any representation or warranty of
Seller contained in this Agreement, the Seller Disclosure Schedule or any
certificate or instrument furnished by Seller to Buyer pursuant to this
Agreement (without regard, for the purpose of determining the amount of Losses
resulting from, based upon or relating to any such misrepresentation or breach,
to any qualification or exception contained in such representation or warranty
relating to materiality or material adverse effect or words of similar import or
effect);
(ii)    any failure to perform any covenant or agreement of Seller contained in
this Agreement or any or any certificate or instrument furnished by Seller to
Buyer pursuant to this Agreement;

38


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




(iii)    any Excluded Asset or Excluded Liability; and
(iv)    Actual Fraud by or on behalf of Seller in connection with the
transactions contemplated by this Agreement or the representations and
warranties of Seller in this Agreement, the Seller Disclosure Schedule or any
certificate or instrument furnished by Seller to Buyer pursuant to this
Agreement, in each case subject to Sections 2.26 and 8.9 of this Agreement.
(b)    Buyer Indemnification. After the Closing Date, subject to the other terms
of this Article 8, Buyer shall indemnify, defend and hold harmless Seller (and
its directors, officers, stockholders, employees, agents, Affiliates and
assigns) from and against all Losses, resulting from, based upon or relating to:
(i)    any misrepresentation or breach of any representation or warranty of
Buyer contained in this Agreement or any certificate or instrument furnished by
Buyer to Seller pursuant to this Agreement (without regard, for the purpose of
determining the amount of Losses resulting from, based upon or relating to any
such misrepresentation or breach, to any qualification or exception contained in
such representation or warranty relating to materiality or words of similar
import or effect).
(ii)    any failure to perform any covenant or agreement of Buyer contained in
this Agreement or any certificate or instrument furnished by Buyer to Seller
pursuant to this Agreement;
(iii)    (x) the Assumed Liabilities and (y) any liabilities to third-parties
arising directly and exclusively from the post-Closing operation of the Business
and ownership of the Purchased Assets by Buyer, except for liabilities arising
(1) with respect to any fact, event or circumstance for which Buyer has or may
have a claim under Section 8.2(a) and (2) in connection with the Master Services
Agreement; and
(iv)    Actual Fraud by or on behalf of Buyer in connection with the
transactions contemplated by this Agreement or the representations and
warranties of Buyer in this Agreement or any certificate or instrument furnished
by Buyer to Seller to pursuant to this Agreement.
8.3    Satisfaction of Indemnification Claims.
(a)    Subject to Section 8.4, any claim by Buyer for Losses under
Section 8.2(a) determined to be payable in accordance with Section 8.5 below
shall be payable, at Buyer’s option, by Seller in cash, by wire transfer, check
or other method reasonably acceptable to Buyer and/or by setoff against the Earn
Out Payments prior to the payment thereof (whether or not then due and payable).
(b)    To give effect to the setoff rights described in Section 8.3(a) above, if
on the date any Earn Out Payment is due to Seller, Buyer has an outstanding
claim against Seller for

39


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




indemnification under Section 8.2(a) and any dispute with respect to such claim
has not, by such date, been finally resolved in accordance with Section 8.5
below, Buyer shall hold the amount in dispute in a segregated account of Buyer
pending resolution of such dispute. If the amount in dispute is less than the
amount of the Earn Out Payment due to be paid to Seller on such date, Buyer
shall pay the balance of any such Earn Out Payment to Seller. Upon resolution of
the applicable dispute, Buyer shall pay to Seller and/or retain the amount held
in the segregated account, as applicable based upon the resolution of the
dispute.
8.4    Limitation on Indemnification. The obligations of the Parties to
indemnify one another under this Article 8 shall be subject to the following
limitations:
(a)    Time Limitations on Claims. No indemnification shall be payable pursuant
to Section 8.2(a)(i) or Section 8.2(b)(i) unless the applicable Indemnitee
provides the applicable Indemnitor (as such terms are defined below) with a
written claim for Losses with respect thereto on or prior to the [*] of the
Closing Date, except that indemnification for claims based on any inaccuracy or
breach of the representations made in (i) [*] (such claims referred to above
being collectively referred to as the “Fundamental Claims”), and (ii) [*] (such
claims referred to above being collectively referred to as the “Specified
Claims”), shall be payable until the [*].
(b)    Threshold on Losses. No Losses shall be paid pursuant to Section
8.2(a)(i) or 8.2(b)(i) unless and until the aggregate claims for Losses exceed
[*] (the “Threshold”), after which the applicable Indemnitee shall be entitled
to all such Losses commencing from the first dollar of all such Losses.
Notwithstanding the foregoing, the Threshold shall not apply to Fundamental
Claims or Specified Claims.
(c)    Ceiling on Claims for Losses. Except for any Losses incurred as a result
of a Fundamental Claim or Specified Claim but subject to the [*] limit on the
overall aggregate liability of an Indemnitor hereunder, the maximum aggregate
liability of the applicable Indemnitor for indemnification under Sections
8.2(a)(i) or 8.2(b)(i) shall not exceed [*]. For Losses incurred as a result of
any Specified Claim but subject to [*] limit on the overall aggregate liability
of an Indemnitor hereunder, the maximum aggregate liability of Seller under
Section 8.2(a)(i) shall not exceed [*]. For Losses incurred as a result of any
Fundamental Claim but subject to the [*] limit on the overall aggregate
liability of an Indemnitor hereunder, the maximum aggregate liability of the
applicable Indemnitor under Section 8.2(a)(i) or 8.2(b)(i) shall not exceed [*].
Notwithstanding the foregoing, except with respect to Fundamental Claims (for
which the maximum liability is set forth in the preceding sentence), the maximum
liability of either Seller or Buyer under this Article 8 shall be an amount
equal to [*] plus, with respect to Seller, the sum of (i) [*] and (ii) [*]. For
the avoidance of doubt, in the event a claim by an applicable Indemnitor could
be brought under either Sections 8.2(a)(i) or 8.2(a)(iii), on the one hand, or
Sections 8.2(b)(i) or 8.2(b)(iii), on the other hand, Buyer or Seller, as the
case may be and at its sole discretion, may elect to bring such claim under
either subpart (i) or (iii), or under both such subsections.

40


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




(d)    Disclaimer of Certain Damages and Lost Profits. Except in relation to
Third Party Claims, Losses contemplated by Sections 8.2(a) and 8.2(b) above
shall exclude consequential, special, indirect, exemplary or punitive damages or
any damages for lost profits.
(e)    Net of Insurance Recovery. The amount of any Losses subject to
indemnification under Section 8.2(a) or 8.2(b) shall be calculated net of any
insurance proceeds applicable to such Losses and recovered by the Buyer or
Seller, as applicable, under applicable insurance policies. The Indemnitee shall
use commercially reasonable efforts to seek full recovery under all applicable
insurance policies. In the event that an insurance recovery is made by the
Indemnitee with respect to any Losses for which the Indemnitee has been
indemnified hereunder, then a refund equal to the aggregate amount of the
recovery attributable to such Loss shall be made promptly to the Indemnitor.
8.5    Assertion of Claims.
(a)    Notice of Claim. After becoming aware of any Losses for which either
Buyer or Seller may seek indemnification hereunder (such Party, an
“Indemnitee”), such Indemnitee shall give written notice thereof to either Buyer
or Seller, as applicable (an “Indemnitor”), demanding payment, subject to
Section 8.4, of an indemnification claim arising under Section 8.2 (a “Demand”).
Such Demand shall describe in reasonable detail the nature of the claim, an
estimate of the amount of Losses attributable to such claim (to the extent then
known) and the basis of the Indemnitee’s request for indemnification under this
Agreement. Subject to Section 8.4(a), no delay on the part of the Indemnitee in
notifying the Indemnitor under this Section 8.5 shall relieve the Indemnitor
from any obligation hereunder, except to the extent that the Indemnitor shall
have been materially adversely affected by such delay.
(b)    Response to a Demand. The Indemnitor may reply to a Demand made under
Section 8.5(a) hereof by written notice given to the Indemnitee, which notice
shall state (i) whether the Indemnitor agrees or disagrees that the claim
asserted is a valid claim under this Agreement and agrees or disagrees with
respect to the amount of the Losses in such Demand and (ii) if Indemnitor
disagrees with either the validity of such claim or the amount of such Losses,
the basis for such disagreement.
(i)    If the Indemnitor does not give the Indemnitee a notice disputing such
Demand and specifying the nature and amount of such dispute within thirty (30)
days after receipt of the Demand (the “Indemnity Notice Period”) or the
Indemnitor gives notice that such Demand is uncontested; then the Indemnitor
shall, subject to Sections 8.3 and 8.4 above, deliver payment to the Indemnitee
in cash an amount equal to the value of the Losses stated in the Demand within
fifteen (15) days of the earlier of expiration of such Indemnity Notice Period
or notice that the Demand is uncontested. If the notice from the Indemnitor
admits that a portion of the Demand is a valid claim under Section 8.2 and the
remaining portion of the Demand is disputed, the Indemnitor shall pay to the
Indemnitee in cash an amount equal to the value of the Losses as are allocable
to mutually agreed upon Losses within fifteen (15) days of delivery of

41


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




such notice from the Indemnitor, and the disputed portion of such Demand shall
be resolved in accordance with Section 8.5(c).
(c)    Disputed Claims. If the notice given by the Indemnitor as provided in
Section 8.5(b) hereof disputes all or part of the claim or claims asserted in
the Demand by the Indemnitee or the amount of Losses thereof, within the
Indemnity Notice Period (a “Disputed Claim”), then, to the extent of the
disputed portion of the Demand, the Demand shall be treated as a Disputed Claim.
The Parties hereto shall make a reasonable good faith effort to resolve their
differences for a period of thirty (30) days following the Indemnity Notice
Period asserting a Disputed Claim.
(d)    Third Party Claims. After receipt of any assertion of Losses by any third
party (“Third Party Claims”) that might give rise to any Losses for which
indemnification may be sought pursuant to Section 8.2, the Indemnitee shall
promptly give written notice of such Third Party Claim (a “Notice of Third Party
Claim”) to the Indemnitor, which Notice shall state the (i) nature, basis and
facts giving rise to such Third Party Claim, (ii) the specific
representation(s), warranty(ies) or covenant(s) with respect to which such Third
Party Claim is made, (iii) the amount of Losses or the estimated amount thereof
to the extent known and feasible, and (iv) the amount of liability asserted
against the Indemnitor by reason of the Third Party Claim. Such Notice of Third
Party Claim shall be accompanied by copies of all relevant documentation with
respect to such Third Party Claim. Notwithstanding the foregoing, the failure to
provide notice as aforesaid to the Indemnitor will not relieve the Indemnitor
from any liability which it may have to the Indemnitee under this Agreement or
otherwise except to the extent that the Indemnitor shall have been materially
adversely affected by such failure.
(e)    Defense of Third Party Claims. The Indemnitor may elect to defend any
Third Party Claim (an “Election to Defend”) with counsel of its own choosing,
reasonably acceptable to the Indemnitee, so long as (i) within ten (10) days
after receipt of notice of the Third Party Claim, the Indemnitor notifies the
Indemnitee in writing that the Indemnitor will, subject to the limitations of
this Section 8, indemnify the Indemnitee from and against any Losses that the
Indemnitee may incur relating to or arising out of the Third Party Claim, (ii)
the Indemnitor provides the Indemnitee with evidence reasonably acceptable to
the Indemnitee that the Indemnitor has the financial resources to defend against
the Third Party Claim and fulfill its indemnification obligations hereunder,
(iii) the Indemnitee has determined in good faith that there would be no
conflict of interest with respect to the Election to Defend, (iv) the Third
Party Claim does not involve, and is not likely to involve, any claim by any
Governmental Entity, (v) the Third Party Claim involves only money damages and
does not seek an injunction or other equitable relief or involve a criminal
matter, (vi) the amount of the Third Party Claim does not exceed the amount of
the Cash Consideration, (vii) settlement of, or an adverse judgment with respect
to, the Third Party Claim is not, in the good faith judgment of the Indemnitee,
likely to establish a precedential custom or practice adverse to the continuing
business interests of the Indemnitee or injure the Indemnitee’s reputation,
customer or supplier relations or future business prospects, (viii) the
Indemnitor conducts the defense of the Third Party Claim actively and
diligently, and (ix) the Indemnitor keeps the Indemnitee apprised of all
material

42


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




developments, including settlement offers, with respect to the Third Party Claim
and permits the Indemnitee to participate, at its own expense, through counsel
of the Indemnitee’s choice, in the defense of the Third Party Claim. No Third
Party Claim may be settled without the consent of the Indemnitee, which shall
not be unreasonably withheld or delayed. An Election to Defend constitutes an
admission that such claim is within the scope of the Indemnitor’s
indemnification obligations hereunder. If the Indemnitor chooses not to defend
any Third Party Claim by failure to deliver on a timely basis the Election to
Defend or by failure to meet the conditions specified above, the Indemnitee may
defend against such Third Party Claim, consent to the entry of any judgment or
enter into any settlement with respect to the Third Party Claim in any manner it
may deem appropriate, obtain advancement from the Indemnitor for the fees and
expenses of counsel incurred in defending against such Third Party Claim and
obtain indemnification pursuant to this Article 8 for Losses resulting from such
Third Party Claim. In addition, if the Indemnitor has assumed defense of the
Third Party Claim and if a potential or actual conflict of interest shall exist
or if different defenses shall be available between the Indemnitor and
Indemnitee, then the Indemnitee shall be entitled to retain separate legal
counsel and submit the fees and expenses of such counsel as part of a Demand
pursuant to Section 8.2. Notwithstanding the foregoing, the Indemnitee will at
all times have the right to fully participate in such defense at its own expense
directly or through counsel. Each Party shall make available to each other and
their counsel and accountants all books and records and information relating to
any Third Party Claim, keep each other fully apprised as to the details and
progress of all proceedings relating thereto and render to each other such
assistance as may be reasonably required for the proper and adequate defense of
any Third Party Claim.
8.6    Tax Treatment. The Parties agree to treat all payments made by or deemed
to be made by a Party under this Article 8 as adjustments to the Consideration
hereunder unless otherwise required by applicable law.
8.7    [*] Parties. Notwithstanding anything that may be expressed or implied in
this Agreement, Seller acknowledges and agrees that (a) no recourse in
connection with the transactions contemplated by this Agreement may be had
against [*] or [*] (together, “[*]”), any of their respective Affiliates (other
than Buyer), or any of their respective officers, employees, partners, members,
agents or representatives (collectively, the “[* ]Parties”), and (b) no personal
liability whatsoever will attach to, be imposed on or otherwise be incurred by
any [*] Parties with respect to such statements made or actions taken prior to
the date hereof.
8.8    Exclusivity. Except as provided in Section 11.11 and except for claims
for Actual Fraud, the indemnities set forth in this Article 8 shall be the
exclusive remedies of the Parties for any misrepresentation, breach of warranty
or nonfulfillment or failure to perform any covenant or agreement contained in
this Agreement, and the Parties shall not be entitled to any further
indemnification rights or claims of any nature whatsoever in respect thereof.
8.9    Acknowledgment by the Buyer. Buyer acknowledges that (a) it has conducted
to its satisfaction an independent investigation and verification of the
financial condition, results of operations, assets, liabilities, properties and
projected operations of the Business, (b) in making

43


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




its determination to proceed with the transactions contemplated by this
Agreement, Buyer has relied on the results of its own independent investigation
and verification and on the representations and warranties of the Seller
expressly and specifically set forth in this Agreement. The representations and
warranties of Seller contained herein constitute the sole and exclusive
representations and warranties of Seller to Buyer in connection with the
transactions contemplated by this Agreement, and Buyer understands, acknowledges
and agrees that all other representations and warranties of any kind or nature
expressed or implied (including any relating to the future or historical
financial condition, results of operations, assets or liabilities of the
Business) are specifically disclaimed by Seller. In connection with Buyer’s
investigation of the Seller and the Business, Buyer has received certain
projections (including projected statements of operating revenues and income
from operations of the Business and certain business plan information), and
Buyer acknowledges that there are uncertainties inherent in attempting to make
such estimates, projections and other forecasts and plans. Buyer hereby
acknowledges that except as set forth herein, the Seller is not making any
representation or warranty with respect to such estimates, projections and other
forecasts and plans (including the reasonableness of the assumptions underlying
such estimates, projections and forecasts).
ARTICLE 9
NON-COMPETITION AND NON-SOLICITATION COVENANTS
9.1    Non-Competition and Non-Solicitation. As further consideration for the
purchase and sale of the Purchased Assets and the other transactions
contemplated by this Agreement:
(a)    For a period commencing on the Closing Date and ending on the [*] of the
Closing Date (the “Restriction Period”), Seller shall not directly or
indirectly, engage in or otherwise compete with the Business; provided, however,
that, the foregoing restriction shall not (x) [*] (collectively, “Seller
Programs”); and (y) be applicable to any purchaser of equity interests of Seller
or, with respect to assets not purchased from Seller, any purchaser of all or
substantially all the assets of Seller (it being agreed that Seller and the
assets currently held by Seller shall remain subject to this restriction after
the closing of any such sale of Seller).
(b)    During the Restriction Period, Buyer and its subsidiaries shall not
directly or indirectly, develop, market, manufacture or sell any compounds or
products that compete with Seller; provided, however, that, the foregoing
restriction shall not limit Buyer in any way from conducting the Business,
irrespective of the proviso in Section 9.1(a);
(c)    Subject to the same exclusion contemplated by subpart (y) within Section
9.1(a) above, Seller agrees during the Restriction Period, not to, directly or
indirectly:
(i)    employ or hire any person who is a Continuing Employee or is, as of the
Closing Date, or becomes thereafter, an employee of Buyer or any of its
Affiliates (each such individual, a “Buyer Restricted Person”); or
(ii)    call upon, solicit or communicate with any Buyer Restricted Person for
the purpose or with the intent of enticing, or in a manner reasonably likely to
entice,

44


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




such Buyer Restricted Person away from Buyer or any of its Affiliates; provided,
however, that Seller shall not be deemed in breach of this Section 9.1(c)(ii) as
a result of its submission of a general solicitation not specifically directed
to a Buyer Restricted Person, subject to Section 9.1(c)(i).
(d)    Buyer agrees during the Restriction Period, not to, directly or
indirectly:
(i)    employ or hire any employee of Seller who is not a Designated Employee or
is, as of the Closing Date, or becomes thereafter, an employee of Seller or any
of its Affiliates (each such individual, a “Seller Restricted Person”); or
(ii)    call upon, solicit or communicate with any Seller Restricted Person for
the purpose or with the intent of enticing, or in a manner reasonably likely to
entice, such Seller Restricted Person away from Seller or any of its Affiliates;
provided, however, that Buyer shall not be deemed in breach of this Section
9.1(d)(ii) as a result of its submission of a general solicitation not
specifically directed to a Seller Restricted Person, subject to
Section 9.1(d)(i).
9.2    Confidentiality. Each of the Parties recognizes that in connection with
the transactions contemplated by this Agreement certain Confidential Information
of each Party has been disclosed to the other, and that the disclosure of the
Confidential Information by such other Party or third parties would cause the
disclosing Party substantial losses and damages that could not be readily
calculated and for which no remedy at law would be adequate. Accordingly, each
Party covenants and agrees with the other Party not to at any time, directly or
indirectly, disclose or publish, or permit other Persons (including Affiliates
of such other Party), to directly or indirectly disclose or publish any
Confidential Information of the other Party, unless (a) such information becomes
generally known to the public through no fault of the disclosing Party, (b) the
disclosing Party is advised in writing by counsel that disclosure is required by
law or the order of any Governmental Entity of competent jurisdiction under
color of law, or (c) the disclosing party reasonably believes (based on written
advice of counsel) that such disclosure is required in connection with the
defense of a lawsuit; provided, that prior to disclosing any information
pursuant to clause (b) or (c) above, such Party shall give prior written notice
thereof to the other Party and provide such other Party with the opportunity to
contest or limit such disclosure and shall cooperate with efforts to prevent
such disclosure. It is acknowledged that the Parties will be engaged in certain
similar activities and that the provisions of this Section 9.2 shall not be
interpreted to (i) restrict Buyer from using Confidential Information of Seller
as necessary to conduct the Business, subject to the restrictions contained in
Section 9.1 above and the restrictions on disclosure contained in this Section
9.2 and (ii) restrict Seller from using Confidential Information of Buyer solely
as necessary to conduct the businesses of Seller going forward, subject to the
restrictions contained in Section 9.1 above and the restrictions on disclosure
contained in this Section 9.2. Neither Party shall divulge, disclose or
communicate to others in any manner whatsoever, information or statements which
disparage or are intended to disparage the business of such other Party and its
respective Affiliates or their respective business reputations.

45


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




9.3    Reasonable Restraint. The Parties agree that the foregoing covenants in
this Article 9 impose a reasonable restraint on each of the Parties in light of
the activities and business of the Parties on the date of the execution of this
Agreement and the current plans of the Parties.
9.4    Severability; Reformation. The covenants in this Article 9 are severable
and separate, and the unenforceability of any specific covenant shall not affect
the provisions of any other covenant. Moreover, in the event any court of
competent jurisdiction shall determine that the scope, time or territorial
restrictions set forth are unreasonable, then it is the intention of the Parties
that such restrictions be enforced to the fullest extent which the court deems
reasonable, and the Agreement shall thereby be reformed.
9.5    Independent Covenant. All of the covenants in this Article 9 shall be
construed as an agreement independent of any other provision in this Agreement,
and the existence of any claim or cause of action of a Party against the other
Party, whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by either Party of such covenants. The Parties
expressly acknowledge that the terms and conditions of this Article 9 are
independent of the terms and conditions of any other agreements entered into in
connection with this Agreement. It is specifically agreed that the periods set
forth in this Article 9 during which the agreements and covenants made in this
Article 9 shall be effective, shall be computed by excluding from such
computation any time during which the Person bound by such agreement or covenant
is found by a court of competent jurisdiction to have been in violation of any
provision of this Article 9. The covenants contained in this Article 9 shall not
be affected by any breach of any other provision hereof by any Party hereto.
9.6    Materiality. Each of the Parties hereto hereby agrees that the covenants
set forth in this Article 9 are a material and substantial part of the
transactions contemplated by this Agreement and are supported by adequate
consideration.
ARTICLE 10

DEFINITIONS
In addition to terms defined elsewhere in this Agreement, the following terms
when used in this Agreement shall have the respective meanings set forth below:
“Accounts Receivable” has the meaning set forth in Section 1.1(a).
“Acquired Agreements” has the meaning set forth in Section 1.1(h).
“Action” means any claim, demand, action, cause of action, chose in action,
right of recovery, right of set-off, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Entity.

46


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




“Actual Fraud” means an inaccurate representation or warranty contained in this
Agreement if, at the time such representation or warranty was made, the Party
making such representation or warranty (a) had actual knowledge of the
inaccuracy of such representation or warranty and failed to notify the other
Party or otherwise correct the same; AND (b) failed to notify the other Party of
such inaccuracy with the specific intention to induce the other Party to enter
into (or not to dissuade the other Party from entering into) this Agreement and
consummate the transactions contemplated by this Agreement.
“Affiliate” means, with respect to a specified Person, any other Person which,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes, with respect to the specified Person:
(a) any other Person which beneficially owns or holds 25% or more of the
outstanding voting securities or other securities convertible into voting
securities of such Person, (b) any other Person of which the specified Person
beneficially owns or holds 25% or more of the outstanding voting securities or
other securities convertible into voting securities, or (c) any director,
manager, officer or employee of such Person.
“Agreement” has the meaning set forth in the recitals to this Agreement.
“Allocation Principles” has the meaning set forth in Section 1.10.
“Allocation Schedule” has the meaning set forth in Section 1.10.
“[*]” has the meaning set forth in Section 8.7.
“[*] Parties” has the meaning set forth in Section 8.7.
“Assumed Liabilities” has the meaning set forth in Section 1.3(a).
“Assumption Agreement” has the meaning set forth in Section 1.7.
“Bill of Sale” has the meaning set forth in Section 1.7.
“Business” means Seller’s service business comprised of process development,
formulation and manufacture of pharmaceutical products; provided, however, that
the Business shall not be deemed to include (and does not include) the Seller
Programs.
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are required or authorized to be closed in the city of Boston,
Massachusetts.
“Business Employee Plans” has the meaning set forth in Section 2.15(b).
“Business Facilities” has the meaning set forth in Section 2.16.
“Buyer” has the meaning set forth in the recitals to this Agreement.

47


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




“Buyer Restricted Person” has the meaning set forth in Section 9.1(c).
“Buyer’s Employee Plans” has the meaning set forth in Section 4.11(d).
“Calculation Dispute Notice” has the meaning set forth in Section 1.6(d)(ii).
“Cash Consideration” has the meaning set forth in Section 1.4(b).
“CERCLA” has the meaning set forth in Section 2.16(b).
“Change of Control” has the meaning set forth in Section 1.6(e)(ii).
“Closing” has the meaning set forth in Section 1.9.
“Closing Date” has the meaning set forth in Section 1.9.
“COBRA” means continuation of health coverage to the extent required under
Section 4980B of the Code or Section 601 et seq. of ERISA or other applicable
Laws and regulations as otherwise set forth in this Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Confidential Information” shall mean (i) the provisions of this Agreement, the
other Transaction Documents and any other agreements, documents or instruments
delivered in connection with, or the substance of any discussions or
communications among the Parties regarding, the transactions contemplated hereby
and thereby and (ii) all non-public information regarding the Parties, including
but not limited to all information acquired by each Party with respect to the
other Party in connection with this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby that has not been
disclosed to the public, and including but not limited to all information with
respect to Buyer’s or Seller’s present or future business, operations, services,
research, inventions, discoveries, drawings, designs, plans, processes, models,
technical information, facilities, methods, trade secrets, copyrights, software,
source code, systems, patents, procedures, manuals, specifications, any other
intellectual property, confidential reports, price lists, pricing formulas,
customer lists, financial information (including the revenues, costs, or profits
associated with any of Buyer’s or Seller’s services), business plans, lease
structure, projections, prospects, opportunities or strategies, acquisitions or
mergers, advertising or promotions, personnel matters, legal matters, any other
confidential and proprietary information, and any other information not
generally known outside Seller or Buyer that may be of value to Buyer or Seller
but excluding any information already properly in the public domain.
“Confidential Information” also includes confidential and proprietary
information and trade secrets that third parties entrust or entrusted to Seller
on or prior to the Closing Date in connection with its businesses (including the
Business) in confidence.
“Consideration” has the meaning set forth in Section 1.4(c).

48


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




“Continuing Employee” has the meaning set forth in Section 4.11(b).
“Contracts” has the meaning set forth in Section 2.12(a).
“Demand” has the meaning set forth in Section 8.5(a).
“Designated Employees” has the meaning set forth in Section 4.11(a).
“Disputed Claim” has the meaning set forth in Section 8.5(c).
“Disqualification Event” has the meaning set forth in Section 2.26(d).
“Earn Out Payments” has the meaning set forth in Section 1.6(b)(ii).
“Earn Out Receipts” has the meaning set forth in Section 1.6(a)(ii).
“Election to Defend” has the meaning set forth in Section 8.5(e).
“Employee Plans” has the meaning set forth in Section 2.15(a).
“Environmental Laws” means any foreign, federal, state or local laws (including
common law), regulations, codes, rules, orders, ordinances, Permits,
requirements and final governmental determinations pertaining to the
environment, pollution, radiation or protection of human health, safety or the
environment, as adopted or in effect in the jurisdictions in which the
applicable site or premises are located, including without limitation, the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. §
9601 et seq.; the Emergency Planning and Community Right-to-Know Act, 42 U.S.C.
§ 11001 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the
Federal Clean Air Act, 42 U.S.C. Section 7401 et seq.; the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq.; the Toxic Substance
Control Act, 15 U.S.C. § 2601 et seq.; the Oil Pollution Act of 1990, 33 U.S.C.
§ 1001 et seq.; the Hazardous Materials Transportation Act, as amended, 49
U.S.C. § 5101 et seq.; the Atomic Energy Act, as amended 42 U.S.C. § 2011 et
seq.; the Occupational Safety and Health Act, as amended, 29 U.S.C. § 651 et
seq.; the Federal Food, Drug and Cosmetic Act, as amended 21 U.S.C. § 301 et
seq. (insofar as it regulates employee exposure to Hazardous Materials), and any
state or local statute of similar effect; and including without limitation any
laws relating to protection of safety, health or the environment which regulate
the use of radiological and biological agents or substances including medical or
infectious wastes as any such laws have been amended.
“ERISA” has the meaning set forth in Section 2.15(a).
“ERISA Affiliate” has the meaning set forth in Section 2.15(a).
“Excluded Assets” has the meaning set forth in Section 1.2.

49


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




“Excluded Liabilities” has the meaning set forth in Section 1.3(b).
“Facility” has the meaning set forth in Section 5.11.
“FDA” means the United States Food and Drug Administration.
“Former Seller Employees” has the meaning set forth in Section 4.11(c).
“Fundamental Claims” has the meaning set forth in Section 8.4(a).
“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time, consistently applied.
“Governmental Entity” means any federal, state, regional, provincial, county,
city, municipal, whether foreign or domestic, court, arbitrator or other
tribunal, or governmental, regulatory, legislative or administrative body.
“Hazardous Materials” means (a) any chemicals, materials or substances defined
as or included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” “hazardous air pollutants,”
“contaminants,” “toxic chemicals,” “toxins,” “hazardous chemicals,” “extremely
hazardous substances,” “pesticides,” “oil” or related materials as defined in
any applicable Environmental Law, or (b) any petroleum or petroleum products,
oil, natural or synthetic gas, radioactive materials, asbestos-containing
materials, polychlorinated bi‑phenals, urea formaldehyde foam insulation,
radiation, radon, and any other substance defined or designated or otherwise
regulated as hazardous, toxic or harmful to human health, safety or the
environment under any Environmental Law.
“Indebtedness” means, with respect to any Person, (a) all indebtedness of such
Person, whether or not contingent, for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services, (c) all
indebtedness secured by a purchase money mortgage or other Lien to secure all or
part of the purchase price of property subject to such Lien, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of seller or lender under such agreement in the
event of default are limited to repossession or sale of such property), (e) all
obligations of such Person as lessee under leases that have been or should be,
in accordance with GAAP, recorded as capital leases, (f) all obligations,
contingent or otherwise, of such Person under acceptance, letter of credit or
similar facilities, (g) all obligations of such Person to purchase, redeem,
retire, decease or otherwise acquire for value any securities of such Person or
any warrants, rights or options to acquire such securities, (h) all indebtedness
of others referred to in clauses (a) through (g) above guaranteed directly or
indirectly in any manner by such Person, or in effect guaranteed directly or
indirectly by such Person through an agreement to pay or purchase such
indebtedness or to advance or supply funds for the payment or purchase of such
indebtedness, or otherwise to assure a creditor against loss.

50


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




“Indemnitee” has the meaning set forth in Section 8.5(a).
“Indemnitor” has the meaning set forth in Section 8.5(a).
“Indemnity Notice Period” has the meaning set forth in Section 8.5(b)(i).
“Independent Accountant” has the meaning set forth in Section 1.10.
“Intellectual Property Rights” has the meaning set forth in Section 2.11(a)(ii).
“Interest” has the meaning set forth in Section 4.5.
“IRS” shall mean the United States Internal Revenue Service.
“Key Employees” has the meaning set forth in Section 5.7.
“Laws and Regulations” means all laws, statutes, ordinances, rules, regulations,
policies, and Orders of any Governmental Entity.
“Liabilities” means any and all debts, liabilities, obligations or commitments
of any kind or nature, whether accrued or fixed, known or unknown, absolute or
contingent, matured or unmatured, disputed or undisputed, liquidated or
unliquidated or determined or determinable, including, without limitation, those
arising under any Laws and Regulations, Action or Order, and those Liabilities
arising under any Acquired Agreement.
“Liens” means any claim, mortgage, pledge, security interest, attachment,
encumbrance, lien (statutory or otherwise), or charge of any kind (including any
agreement to give any of the foregoing).
“Litigation” means any civil, criminal or administrative action, cause of
action, suit, arbitration, claim, complaint, investigation, inquiry, demand,
demand letter, notices of violation or proceeding, whether at law or at equity,
before or by any Governmental Entity.
“Losses” has the meaning set forth in Section 8.2(a).
“Master Services Agreement” means that certain Master Services Agreement by and
between Buyer and Seller.
“Material Adverse Effect” means any circumstance, change in, or effect on, the
Business that, individually or in the aggregate with any other circumstances,
changes in, or effects on, the Business (a) is materially adverse to the
business, operations, assets or liabilities, employee relationships, customer or
supplier relationships, prospects, results of operations or the condition
(financial or otherwise) of the Business, or (b) materially and adversely
affects the ability of Buyer to operate or conduct the Business in the manner in
which it is currently operated or conducted by Seller; provided, however, that
the following shall in no event be deemed to be a Material Adverse Effect
hereunder: (i) any change, occurrence, event or development (including

51


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




any change in Laws or other binding orders or directives issued by any
Governmental Entity) which generally affects the United States economy or the
industry as a whole of which the Business is a part in the geographic areas
where the Business operates or is expected to operate, except to the extent such
change, occurrence, event or development disproportionately affects (relative to
other participants in the industry in which the Business operates) the Business;
(ii) any national or international political conditions (including the
engagement by the United States in hostilities or escalations of such
engagements, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack upon the United
States, or any of its territories, possessions, or diplomatic or consular
offices or upon any military installation, equipment or personnel of the United
States) or any natural or man-made disaster or acts of God, except to the extent
such condition or event disproportionately affects (relative to other
participants in the industry in which the Business operates) the Business; (iii)
any change, occurrence, event or development arising from or relating to
financial, banking, credit or securities markets (including any disruption
thereof or any decline in the price of securities generally or any market or
index and any interest or exchange rate fluctuations), except to the extent such
change, occurrence, event or development disproportionately affects (relative to
other participants in the industry in which the Business operates) the Business;
(iv) any changes in United States generally accepted accounting principles; (v)
any change, occurrence, event or development arising from or relating to the
announcement of, or the public or industry knowledge of, this Agreement or the
transactions contemplated hereby; or (vi) the effect of any action taken by
Seller which was taken with the prior written consent of Buyer or expressly
required by this Agreement.
“Measurement Date” has the meaning set forth in Section 1.6(a)(i).
“Non-Paying Party” has the meaning set forth in Section 1.11.
“Notice of Third Party Claim” has the meaning set forth in Section 8.5(d).
“Order” shall mean any judgment, order, writ, injunction, ruling, stipulation,
determination, award or decree of or by, or any settlement under the
jurisdiction of, any Governmental Entity.
“Organizational Documents” has the meaning set forth in Section 2.1(a).
“Parties” has the meaning set forth in the recitals to this Agreement.
“Paying Party” has the meaning set forth in Section 1.11.
“Permits” has the meaning set forth in Section 2.17.
“Permitted Liens” means (a) statutory liens of landlords, liens of carriers,
warehousepersons, mechanics and material persons incurred in the ordinary course
of business for sums not yet due and payable, (b) liens incurred or deposits
made in connection with workers’ compensation, unemployment insurance and other
similar types of social security

52


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




programs or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, performance and return of
money bonds and similar obligations, in each case in the ordinary course of
business, consistent with past practice, (c) easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case, which do
not materially interfere with the ordinary conduct of Business and do not
materially detract from the value of the property upon which such encumbrance
exists, (d) liens for Taxes not yet due and payable, (e) liens, assessments and
governmental charges not yet due and payable or which are being contested in
good faith and which have been reserved for on financial statements of the
Business set forth in Section 2.4(a) of the Seller Disclosure Schedule and (f)
liens arising pursuant to the Acquired Agreements and with respect to each of
clauses (a) through (f), none of which would materially impair the Purchased
Assets or Buyer’s operation of the Business.
“Person” means any natural person, corporation, limited liability company,
unincorporated organization, partnership, association, joint stock company,
joint venture, trust or any other entity.
“Post-Closing Tax Period” has the meaning set forth in Section 4.10.
“Pre-Closing Tax Period” has the meaning set forth in Section 4.10.
“Press Release” has the meaning set forth in Section 4.13.
“Purchased Assets” has the meaning set forth in Section 1.1.
“Related Person” has the meaning set forth in Section 8.7.
“Release” has the meaning specified in CERCLA.
“Restriction Period” has the meaning set forth in Section 9.1(a).
“Securities Act” means the Securities Act of 1933, as amended.
“Seller” has the meaning set forth in the recitals to this Agreement.
“Seller Disclosure Schedule” has the meaning set forth in the recitals to
Article 2.
“Seller Employees” has the meaning set forth in Section 2.14(a).
“Seller Intellectual Property” has the meaning set forth in Section 2.11(a)(i).
“Seller Restricted Person” has the meaning set forth in Section 9.1(d).
“Specified Claims” has the meaning set forth in Section 8.4(a).
“Tax” or “Taxes” has the meaning set forth in Section 2.7(a).

53


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




“Tax Return” has the meaning set forth in Section 2.7(a).
“Third Party Claims” has the meaning set forth in Section 8.5(d).
“Threshold” has the meaning set forth in Section 8.4(b).
“Transaction Documents” has the meaning set forth in Section 2.2.
“Transfer Taxes” has the meaning set forth in Section 1.11.
“Transition Services Agreement” means that certain Transition Services Agreement
by and between Buyer and Seller.
“[*] Earn Out Payment” has the meaning set forth in Section 1.6(a)(ii).
“[*] Measurement Period” has the meaning set forth in Section 1.6(a)(i).
“[*] Earn Out Payment” has the meaning set forth in Section 1.6(b)(ii).
“[*] Measurement Period” has the meaning set forth in Section 1.6(b)(i).
ARTICLE 11

MISCELLANEOUS
11.1    Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, sent by
electronic mail or facsimile transmission, sent by nationally recognized
overnight courier services or sent by certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally or sent by electronic mail or facsimile transmission, received the
next day if sent by an overnight courier service or, if mailed, two (2) days
after the date of deposit in the United States mail, as follows:

54


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




If to Buyer to:
Accuratus Lab Services, Inc.
1285 Corporate Center Drive, Suite 110
Eagan, MN 55121
Attn: Chief Financial Officer
Telephone: (877) 287-8378
Facsimile: (651) 379-5549
Email: alan.roth@ATS-Labs.com
With copies to:
[*]
and
Locke Lord LLP
111 Huntington Avenue
Boston, MA 02199
Attn: James T. Barrett
Telephone: (617) 239-0385
Facsimile: (866) 955-8604
Email: James.Barrett@lockelord.com
If to Seller:
Array BioPharma Inc.
3200 Walnut Street
Boulder, CO 80301
Attn: Chief Operating Officer and General Counsel
Facsimile: (303) 381-6697 and (303) 386-1290
With a copy to:
Blank Rome LLP
One Logan Sq., 130 N 18th St.
Philadelphia, PA 19103-6998
Attn: James R. Staiger, Esquire
Telephone: (215) 569-5404
Fax: (215) 832-5404
Email:staiger@blankrome.com

Either Party may by notice given in accordance with this Section 11.1 to the
other Party designate another address or person for receipt of notices
hereunder.
11.2    Entire Agreement. This Agreement (including the Schedules hereto) and
the other Transaction Documents contain the entire agreement between the Parties
with respect to the purchase of the Purchased Assets and related transactions,
and supersede all prior agreements, written or oral, with respect thereto,
including without limitation the Letter of Intent between Buyer and Seller dated
January 10, 2015; provided, however, that nothing herein shall limit the
confidentiality obligations contained in that certain Confidential Disclosure
Agreement between [*] and Seller dated April 24, 2015.
11.3    Amendment; Waiver. This Agreement may only be amended by a written
instrument signed by Buyer and Seller. Either Party may waive the obligations of
the other Party hereunder or any conditions to its own obligations, in each case
only to the extent such obligations and conditions are intended for the waiving
Party’s benefit.

55


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




11.4    Governing Law. This Agreement (including any claim or controversy
arising out of or relating to this Agreement) shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to conflict
of law principles that would result in the application of any law other than the
laws of the State of Delaware.
11.5    Binding Effect; No Assignment; No Third-Party Beneficiaries. This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns. This Agreement is not
assignable without the prior written consent of the other Party hereto. Nothing
in this Agreement, express or implied, is intended to or shall confer upon any
other Person any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
11.6    Article, Section Headings, Construction. The headings of Articles and
Sections in this Agreement are provided for convenience only and will not affect
its construction or interpretation. Unless otherwise specified, all references
to “Article,” “Articles,” “Section” or “Sections” refer to the corresponding
Article, Articles, Section or Sections of this Agreement. The Schedules are a
part of this Agreement as if fully set forth herein. All words used in this
Agreement will be construed to be of such gender or number, as the circumstances
require. Unless otherwise expressly provided, the words “including” or “include”
do not limit the preceding words or terms and shall be deemed to be followed by
the words “without limitation”.
11.7    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Counterparts may be
exchanged by facsimile or other electronic transmission if mutually agreed by
the Parties.
11.8    Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable. The
Parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the economic, business and other purposes of such invalid or
unenforceable provision.
11.9    Submission to Jurisdiction; Waiver. Each Party irrevocably agrees that
any legal action or proceeding with respect to this Agreement or for recognition
and enforcement of any judgment in respect hereof brought by another Party
hereto or its successors or assigns shall be brought and determined in the state
or federal courts within the State of Delaware, and each Party hereby
irrevocably submits with regard to any action or proceeding for itself and in
respect to its property, generally and unconditionally, to the nonexclusive
jurisdiction of the aforesaid courts. Each Party hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any action or proceeding with respect to this Agreement, (a) any claim that
it is not personally subject to the jurisdiction of the above-named courts for
any reason other than the failure to lawfully serve process, (b) that it or its
property is exempt or

56


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




immune from jurisdiction of any such court or from any legal process commenced
in such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and (c) to the fullest extent permitted by applicable law, that (i) the suit,
action or proceeding in any such court is brought in an inconvenient forum, (ii)
the venue of such suit, action or proceeding is improper and (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.
11.10    Waiver Of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.10.
11.11    Enforcement. The Parties recognize and agree that if for any reason any
of the provisions of this Agreement, including without limitation Article 9
hereof, are not performed in accordance with their specific terms or are
otherwise breached, immediate and irreparable harm or injury would be caused for
which money damages would not be an adequate remedy. Accordingly, each Party
agrees that in addition to other remedies the other Parties shall be entitled to
an injunction restraining any violation or threatened violation of the
provisions of this Agreement. In the event that any action shall be brought in
equity to enforce the provisions of the Agreement, no Party will allege, and
each Party hereby waives the defense, that there is an adequate remedy at law.
Any requirements for the securing or posting of any bond with such remedy are
hereby waived.
11.12    Bulk Sales. Without limitation of Buyer’s rights of the parties under
Article 8, Buyer hereby acknowledges that Seller is not complying with the
provisions of any bulk sales laws of any jurisdiction applicable to the
transactions contemplated by this Agreement.
11.13    Rules of Construction. The Parties agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or ruling
of construction providing that ambiguities in an agreement or other document
will be construed against the Party drafting such agreement or document.
[Remainder of page intentionally left blank]



57


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.
 
 
BUYER:
 
 
 
 
 
 
 
 
ACCURATUS LAB SERVICES, INC.
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Thomas W. Burnell
 
 
 
Name: Thomas W. Burnell
 
 
 
Title: Executive Chairman
 
 
 
 
 
 
 
SELLER:
 
 
 
 
 
 
 
 
ARRAY BIOPHARMA INC.
 
 
 
 
 
 
 
By:
/s/ Ron Squarer
 
 
 
Name: Ron Squarer
 
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
 
 




[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------






Schedule 5.7
Key Employees


[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]





[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.